Lisbon Strategy - Broad Economic Policy Guidelines for 2008-2010 (debate)
The next item is the joint debate on the Council and Commission statements on the Lisbon Strategy, followed by the report by Mrs Starkevičiūtė, on behalf of the Committee on Economic and Monetary Affairs, on the Integrated Guidelines for Growth and Jobs (Part: broad guidelines for the economic policies of the Member States and the Community): Launching the new cycle (2008-2010)
President-in-Office. - (SL) I am very pleased to be taking part in this session, in which the European Parliament is debating the start of the next phase of the Lisbon strategy for growth and employment.
The signing of the Treaty of Lisbon concludes an era in which we were greatly occupied with our own internal and sometimes political shape. Europe is now considerably better equipped to open itself up to the world, and the Lisbon strategy provides the tools for Europe to help in the shaping of world trends as well. The present moment is characterised by at least four of these trends.
When Europe launched the Lisbon strategy in 2000, globalisation was mainly understood to be a competition between Europe, the USA and Japan. Since then, new and important players have entered the world stage and are giving us cause to reflect anew on the contribution that Europe can make to this global world and where its true competitive advantages lie.
The communications revolution is happening before our very eyes, with the Internet and the World Wide Web. Creativity and innovation are no longer restricted to rigid institutional schemes. Only once in the past have we witnessed a revolution in mass communication; that was 500 years ago when cheap paper and print came along, forming the foundation of European supremacy.
We are on the threshold of a third industrial revolution, the consequence of which will be significantly reduced dependence on fossil fuels and transition to a low-carbon economy. In May 2007, Parliament adopted a declaration on the third industrial revolution and hydrogen economy, thereby demonstrating Europe's support for the leaders in this field.
Following the industrial era we are entering a conceptual era where values, meaning and empathy will come to the fore. The red thread of these trends is the growing importance of the creative potential of the people and their values. These are two topics which, of their nature, are very European. That is why Europe has an ambition to be a co-designer of, and leader in, these four trends.
European ideas about development are framed by the Lisbon strategy for growth and employment. Following a fundamental review in 2005, the effectiveness of the Lisbon strategy was confirmed. Structural reforms have improved the foundations of the European economy. That is why it is easier to deal with crises in the financial markets and rising raw material prices, especially crude oil and food prices. The world economy is heading into ever-increasing uncertainty. It is therefore important that Europe should stick to its course and continue to implement reforms and modernise its economy and society.
The Commission did good work in preparing the Lisbon package published in December. Slovenia, as President of the European Council, has placed the Lisbon strategy among the five priorities of its Presidency. We are very pleased that the European Parliament is taking part in the broad debate in the next phase. We have already had an exchange of opinions in ECON consultations, among the Three and in interparliamentary meetings. We are all doing our best to enable the spring session of the European Council in March to launch this ambitious new phase of the Lisbon strategy.
The European Council will endorse the broad economic-policy guidelines and adopt the conclusions on employment policies. The need to modify the broad guidelines was discussed at length. In the end, colleagues from most Member States agreed that we could improve on some formulations, but putting forward the actual guidelines for discussion would initiate a long period of harmonisation and slow down the transition to the new phase, although the final result would be very similar to what is in front of us now.
The ECOFIN Council unanimously adopted the decision not to modify the broad economic guidelines. What are being modified are the explanatory texts, that is to say the context in which the guidelines are set.
The European Council will adopt the specific recommendations of the Member States relating to their progress in the implementation of the national reform programmes. It will call on the participants, namely the Council, the Commission and Parliament, to implement the Community's Lisbon programme.
It will promote a few key activities and targets in four priority areas. Those four areas reflect, firstly, Europe's concern for the environment; secondly, Europe's concern for humans and their position in society; thirdly, efforts to develop a more enterprising Europe; and, fourthly, efforts to allow a more innovative and creative Europe, on which everything else is actually based. Allow me to briefly address each of these four areas.
I place creativity alongside education and innovation. Europe must translate its rich cultural tradition and ethical assets into a competitive advantage for its products. We must continue to strive for the target of 3% investment in research and development. Knowledge must become the fifth freedom. We need a unified knowledge area where there is open access to knowledge, where open innovation is supported and, of course, where knowledge is appropriately protected by European patent and copyright. It should be possible to improve coordination between European research and development policies and national policies.
We Europeans must become more enterprising. We lack highly innovative and creative small companies. We must therefore pay more attention to the creation and development of small and medium-sized enterprises and their access to knowledge and research infrastructure, as well as to sources of capital funding.
We must strengthen the internal market, especially in service and networking industries, and abolish various hidden barriers. A strong and effective internal market is also a much better defence against the effects of globalisation than the temptation of protectionism. It is necessary to increase the transparency of financial markets, improve legislation and reduce administrative burdens.
We in Europe must preserve the tradition of offering our people care and solidarity. Flexible security makes it possible to seek dynamically for a balance between the economy, which requires an efficient labour market, and the security that means that people will quickly find new employment.
We must therefore provide lifelong education and other support. In particular, we must ensure that young people complete some kind of education and find employment as soon as possible. The older generation must be encouraged to stay active as long as possible.
Finally, we in Europe care about nature and the environment. Europe must take the lead in the process referred to by some as the third industrial revolution, the essence of which is to shift to a low-carbon economy. I am convinced that it will be profitable for Europe's economy, because Europe will be the world leader in the technologies of the future. We need political agreement on the energy and climate package by the end of this year.
Ladies and gentlemen, we need a decisive push for the new phase of the Lisbon strategy, in order to make Europe a more dynamic, creative and enterprising knowledge-based society, which cares for people and the environment. We urgently need to reflect on the strategic framework of European development after 2010 and the possible convergence of the Lisbon strategy and the Strategy for Sustainable Development.
As Mark Leonhard wrote, this century will be the century of Europe, not because Europe will lord it over the whole world in a colonial fashion, nor even because it will have the most powerful industry. This century may become the century of Europe because the world will be dominated by European values and creativity, that is to say those two elements by which world trends are essentially shaped. European creativity is supported by Europe's brilliant cultural tradition. European values (as neighbours we cooperate with each other in solving disputes and caring for nature and man) are an example to the whole world. Therefore, we must not forget these deeply human starting points when we consider the economic and social future of our Union, that is to say our strategy for growth and employment.
Vice-President of the Commission. - (DE) Madam President, Mr President-in-Office, ladies and gentlemen, as far as the Commission is concerned, today's debate is a fundamental one about the future position of Europe in the world. It is about our response to the economic, social and environmental challenges of our time. European integration, which has brought together 27 countries and almost 500 million people, is our great strategic strength. We no longer weaken ourselves through strife, and so Europe has become, in every respect, one of the most appealing regions in the world.
The internal market is the foundation stone of our prosperity, and the common currency is a precious political and economic asset. We are not exposed to the imponderables of the age or the storms of globalisation. Integration gives us the chance to help shape the globalised era in accordance with our own vision.
This global age, however, will not bear the stamp of one single country or continent. Japan, the United States and the European Union face a challenge from emerging countries such as China, India, Russia and Brazil, which - like ourselves - are vying for top spot in the global economic and technological rankings.
We believe that this new age offers us great opportunities and new options, but only if we remain alert to the signs of the times and are fully aware of all the risks. At times of global mobility, the question of how secure jobs are in the European Union and how we can guarantee more jobs, and well-paid jobs, in the future is the real social issue of the age. Let me repeat: the social issue of our time is the question of whether we shall have, and retain in the long term, a sufficient number of high-quality jobs.
The resolution of this key issue is at the heart of the revised Lisbon strategy, our partnership for growth and employment. This strategy is the European response to globalisation.
We have carried out a review after three years, and we can be satisfied with the findings. These have been good years for growth and employment. Many millions of jobs have been created, and the growth rate has been higher than in the preceding years. For the first time, productivity has risen faster than in the United States. People have begun to feel the benefits of essential structural reforms. But it would be wrong to rest on our laurels. We have not yet reached our destination. We still have a lengthy path ahead of us and more reforms to carry out. We do not need an oracle to realise that the distinguishing feature of our age is not rigidity but constant change. That still frightens many people, especially those who fear that they will be left behind by these changes and join the losers in the globalisation process.
This is another reason why it is important that the partnership for growth and employment should be even more firmly rooted within our societies. We believe we have found a strategy which, unlike the original Lisbon strategy dating from 2000, is realistic and will deliver the desired results. That is also the aim of the Commission's proposal for the next three years. We believe that the basic orientation is right, but we also believe that adjustments are still needed on some of the issues that hold the key to the future.
For example, in the next three years there is a particular need to place greater emphasis on the social dimension of our partnership for growth and employment. That, I think, will be the core issue. Education, training and skill levels need to be improved. We can only confront change by helping all individuals, from earliest infancy and throughout their lives, to develop all their talents, to keep learning new things and to remain flexible. That is everyone's right. This is the only way we can ensure that those who lose their jobs are not condemned, along with their families, to live on the fringes of society in permanent unemployment and poverty.
We need a policy that boosts employment and enables people to make a new start at any stage in their lives. This is not a task for politicians alone but for European entrepreneurs and companies too. Let me make that crystal-clear, particularly in the light of some recent events. Entrepreneurs and companies that are not in the picture yet will have to do some rethinking, because a good and motivated workforce is a company's most valuable asset, and can give it that fine but all-important competitive edge.
We need more efforts to create a truly knowledge-based society. Unfortunately, we are still far short of our target of spending 3% of Europe's GDP on research by 2010, and I note with grave concern that the gap is widening rather than narrowing. There is another trend that I find even more alarming, namely the fact that, although European companies are actually spending more, not less, on research and development than in past years, they are tending to invest that money outside rather than within Europe.
The European Research Area must become a reality. If we do not succeed in keeping research and development activities in Europe, we shall not manage to keep jobs in Europe either.
We know that we must continue to strengthen the internal market. We need to release the full potential of the vast majority of our businesses, by which I mean the 23 million small and medium-sized enterprises that employ two thirds of the entire European labour force. We have already set the wheels in motion with a number of initiatives, but we intend to move up another gear in June with the Small Business Act.
Another immediate priority is a vigorous drive to incorporate energy and climate goals into our growth and employment policy. We are keen to furnish evidence that environmental challenges can be converted into economic opportunities and social progress. We need a strong European industrial sector to take up the baton, for we are firmly convinced that a leading European role in the realms of energy efficiency, new technology and economical use of resources would not only be good for the environment but would also boost employment.
Environment-friendly products and processes are in greater demand than ever before. Responsible policies designed to combat climate change are not based on a deindustrialisation of Europe but on the viability of Europe as an industrial location, and on industries in Europe which produce without harming the environment and which export environmental protection.
We take the view that we could become far better yet at addressing this issue. To this end, we need a great joint effort on the part of the European Union and the Member States. We now have a reliable framework for that purpose. We have a partnership which is based on dialogue and critical assessment of previous achievements, and which has proved its worth. Three years ago, with the integrated guidelines, we established a reliable set of reference points with which European and national reforms can be aligned.
I am well aware that some are questioning our proposal that the guidelines in the narrower sense of the term be left untouched. In making that proposal, the Commission was not driven by dogmatism or obstinacy. We did not want any cosmetic packaging. We wanted to emphasise the continuity of the aim of reform and the direction of the reforms in the European Union. At the same time, we undertook a thoroughly critical review and stated plainly where the weaknesses of the past three years have lain in order to learn from them. This is why we are proposing the change of emphasis I have described to you on aspects such as the social and environmental dimensions, and this change has also found its way into the guidelines.
We have also proposed a new Community programme, which - unlike its predecessor - is not a large and motley assortment of projects but a focused programme. It reflects the overarching priorities of the Lisbon strategy for growth and employment.
Our growth and employment policy, ladies and gentlemen, remains the main interest of this Commission. It is at the very top of our list of priorities, because it is all about more jobs, more prosperity and better protection of the environment.
(Applause)
Member of the Commission. - (ES) Madam President, President of the Council, ladies and gentlemen, first I should like to congratulate Mrs Starkevičiūtand everyone in this Chamber, especially members of the Committee on Economic and Monetary Affairs, who have been involved in drafting your report, which I find extraordinarily rich in its analysis and suggestions for the future on this new cycle of the Lisbon Strategy for the next three years.
If we look back over the past three years we can agree with the report's analysis of the fruits being produced by the Lisbon Strategy in this new phase following the review of 2005.
As has already been said this evening, jobs are being created. A significant proportion of that employment is related to the reforms which are coming out of the Lisbon Strategy, the way in which reforms are viewed in the labour market and other areas of economic activity as set out in the Lisbon Strategy and the national reform programmes adopted three years ago.
Potential for growth is rising, although we would like it to rise further. However, it is vitally important for Europe's capacity to grow in normal economic conditions to increase. We need greater growth in order to be able to occupy an important place in a globalising world where new and extraordinarily dynamic players are emerging.
In addition, market operation is improving, the barriers which stand in the way of entrepreneurship, of businessmen, and of production-oriented investment, are being removed.
Reforms have been introduced to improve the sustainability of social protection systems and public accounts in many European countries and there has of course been a heightening of awareness of the need for us to take care of the environment in our model for growth.
Lisbon is therefore bearing fruit. The strategy for growth and jobs which has been in operation since 2005 is bearing fruit. It would be a mistake to change direction now. Therefore we essentially agree with the report being debated this evening: we must continue to move forward in the direction it sets out.
Nonetheless it is clear that account must be taken of changes in the situation - whether they be significant changes in the situation regarding energy and the environment, or the need to make countering climate change our top priority, new challenges, experience and obviously the economic climate and the economic situation we have been experiencing in recent months.
The situation we face leads to greater uncertainty for us, as well as pressures on financial markets, and means that in these more volatile, more uncertain, more difficult circumstances, we must accelerate the rate of reforms, accelerate the degree of establishment, the speed of application of the Lisbon strategy.
We share the view that implementation must, as the Integrated Guidelines state, take place within a framework of macroeconomic stability, within a framework which strengthens the sustainability of our public accounts, our welfare and social protection systems, environmental sustainability, and within a framework of confidence and commitment on the part of economic agents.
We must make best use of the room for manoeuvre gained through the sound reforms and sound policies of recent years; we must exploit the margin which this time of uncertainty is offering us now that the fiscal positions of our economies in most of our countries have improved.
We can allow the automatic stabilisers to stop working in most of our economies now that there is less growth because of the volatile pressures in the financial markets or the sharp slow-down in the United States.
We are in a better position than in 2001 to cope with a significant slow-down in economic activity, thanks to policies based on the Integrated Guidelines in our strategy.
When, in view of the pressures in the financial markets, we have drawn comparisons between the situation of the European economies and that of the economy of the United States, many of us have over the last weeks and months noted the advantage which the European economies have because of our sound economic foundations. Those sound economic foundations have been strengthened thanks to the policies set out in these guidelines, both with regard to the operation of Economic and Monetary Union, and to the many structural reforms which are part of the Lisbon Strategy.
In particular, there are some priorities for the near future which are also evident and are pointed up in the analyses in Mrs Starkevičiūtė's report; it is now a priority for us to strengthen progress in financial integration.
Financial integration is an instrument available to us to enable us to bolster our capacity to contend with a situation such as the one we are experiencing now. Some initiatives do exist, such as a road-map recently approved by the ECOFIN Council. We must all help these initiatives to be made reality in practice Europe-wide as soon as possible and we must ensure that Europe speaks with a single voice on those initiatives which must also be discussed and adopted within a more overarching framework, for example at the International Monetary Fund or the Financial Stability Forum.
In the light of all this I am sure that we will work together, that we are going to work together productively with Parliament; this should strengthen the consensus on the basic aspects of our strategy and messages so as to encourage economic and social agents to participate actively in this reform process too so that the reforms are not something imposed from above but rather grow from the ground up and are refined through social dialogue. The European institutions of Council, Parliament and Commission must work together productively so that not only they but also our Member States can develop and as part of their national reform programmes implement the objectives on which we are in agreement this evening.
rapporteur. - (LT) I would like to thank Mr Verheugen and Mr Almunia for their definition of the EU Lisbon Strategy. However, I have always found it rather difficult to understand its main priorities.
This Commission document comprises some 300 pages, which are divided into separate chapters, each of them defining their own priority objectives. Altogether we find 24 frameworks for the European Union to follow in order to achieve successful implementation of its economic policy and strategy. We would not like to appear to be lagging behind the European Commission, so Parliament has adopted three different resolutions on these 24 frameworks, following three different procedures. Apparently, this is our contribution to curtailing bureaucracy.
I would also like to thank the Commission for stressing the importance of the continuity of the reform. I could not agree more. However, life presents changes and new developments every day, especially from the perspective of globalisation. Thus, if we decide that only cosmetic alterations are to be made, it hardly means we would be encouraging innovation and creativity, as pointed out by respectable representatives of Slovenia.
I appreciate the European Council's view that every new strategy should create added value. However, in my opinion we should establish our position as welcoming the continuity of the reforms but with the condition that they are consolidated and adapted to new circumstances. The Lisbon Strategy's sole priority should be the wellbeing of citizens.
To achieve that goal we can implement a variety of instruments of economic policy, all of which should work together. Speaking of monetary policy, we should emphasise the importance of the independence of the European Central Bank. Given the variety of interests and global challenges, there has to be a single body to respond to them. We also need to remember that not all Member States have yet joined the single currency area.
However, the Central Bank's ability to meet inflation targets is limited, as is its potential to meet inflation pressure and global challenges from outside the European Union. Accordingly, alternative means should be introduced to enable the Central Bank to become independent. Of course, we should first of all be speaking about fiscal balance.
I would, however, dare to disagree strictly with attempts to achieve fiscal balance by means of mechanically reducing expenditure. In such a case it is the most vulnerable and socially deprived sectors of the population that shoulder the burden, rather than officials, who are not in the habit of making cuts in their own salaries. Our first objective should be to consolidate managing institutions and reduce management expenditure. The funds could then be distributed to sectors benefiting citizens.
Another relevant issue that I would like to highlight is the role of the financial sector. It makes little sense to talk about tightening the budget when at the same time billions are being spent in bids to save banks. The role of the financial sector should be set out and clearly defined in the Lisbon Strategy. It is obvious that without the stability of the financial sector, it would be impossible to secure long-term economic stability.
Notwithstanding the manifest problems of today's financial sector, quite frankly I cannot see too much effort being spent on trying to tackle them in all seriousness. Until the next crisis, so to say.
How can we help our people, the citizens of the Member States? First of all, we are in a position to be able to reduce their work costs, living costs, costs of settling down and adapting to the challenges of a new way of life.
Researchers have put forward various suggestions for solving these problems. I do agree with the ideas that they think might produce beneficial results, that is improved representation and more accessible finance for small businesses.
on behalf of the PPE-DE Group. - (NL) Madam President, Mr President-in-Office, Commissioners, ladies and gentlemen, this is the first time we have held the annual debate in which we prepare for the spring summit in the afternoon. Usually in this House we schedule priority debates for the morning. But you should not conclude from this that we regard the spring summit and the Lisbon Strategy as less important. Not at all, it is just that for once we have graciously devoted our morning to Mr Corbett and Mr Méndez de Vigo and our debate on their excellent report on the reform treaty which, together with the Lisbon Strategy, will be decisive in shaping the future of Europe.
Last week in Brussels we got together with members of the national parliaments to review progress on the Strategy, and on one thing we were very quick to agree: the new approach which focuses on growth and jobs, not forgetting the dimension of sustainability, is bearing fruit. The Strategy encourages the European economy's potential for growth and is creating a climate which favours the creation of new jobs: 6.5 million so far, and we expect 5 million more to follow. The next step is what the Commission is proposing, boldly continuing along the path we have embarked on, because the job is not yet finished. In all Member States and in all areas there is still plenty of room for improvement and a need for it. We have a lot to learn from one another and we must also make better use of opportunities at the regional level. So we shall wholeheartedly support the joint resolution on the Lisbon Strategy.
For our Group the priorities are clear. Greater investment in research and innovation and effective protection for intellectual property - these are crucial if we are to develop our economy in the future and create quality jobs. Equally essential is a better climate in which to do business. Completion of the single market, better regulation and less red tape, these things are important to all businesses but especially to our 23 million SMEs. So we need this Small Business Act and it must be more than just a token. So we are also very happy to have been able, this week, to complete the legislative package on the single market in goods, but we are less happy that new labelling rules have been proposed which will add to all the administrative kerfuffle.
Thirdly, the labour market must be reformed, flexibility and job security must go hand in hand with each other and we must invest more in people's skills.
Lastly, we support the 20-20-20 objectives, but in a way that will create jobs here rather than causing jobs to be exported to other continents.
One final point: the spring summit will rightly be looking at the creeping crisis in the money and insurance markets. We really must make sure that this crisis does not derail our efforts to promote growth and jobs. If we are vigilant, if we remain on course, we can restore people's confidence. Confidence means stability and with that we can guarantee Europe a good future. And that is our job.
on behalf of the PSE Group. - (FR) Madam President, the application, albeit imperfect, of the Lisbon Strategy has enabled the European Union to move forward in many areas. Jobs have been created and there has been greater investment in training, research and the new technologies.
There are still challenges to be faced, however. The world is on the move, and new problems are emerging. The Minister, Mr Turk, and Commissioners Verheugen and Almunia have just made this clear. Even if the subprime crisis started in the USA, bankers, insurers and fund managers in Europe have been just as greedy, this being the main driving force in the financial world. While some top bosses have opened their gold parachutes, workers and the general public are paying for the mess.
There has been a credit squeeze pretty much everywhere. The real economy is marking time, the USA is clearly in recession, growth in Europe is running out of steam, inflation is taking off again, oil products are shooting up, as are food prices, while fertiliser prices are rocketing, indicating more expensive harvests to come.
The European Central Bank is doing nothing more than trying to keep a lid on inflation. Workers and trade unions are being asked to tighten their belts, yet purchasing power is declining just about everywhere.
Mr Verheugen, all of our countries are now having to deal with poverty and social exclusion. 68 million people in Europe are living below the official poverty line in their respective countries. 13% of workers have unstable contracts and no lasting social protection. There are 23 million false self-employed. At the same time 1% of the population owns more than 15% of the available wealth in Europe.
Combating climate change will make poverty more likely for many people in Europe. The polluter-pays principle sounds good, but it is still consumers who ultimately foot the bill. In the UK the public authorities are working to combat fuel poverty, yet the Commission tells us that the EU has not liberalised its energy market enough, as if, in a world where 90% of the energy resources are dependent on sovereign States, consumers are free to choose their suppliers.
Faced with these increasing problems the Commission, and particularly President Barroso, has only one response: do not change the Lisbon Strategy. The Integrated Guidelines are apparently carved in Portuguese marble and cannot be altered, as far as President Barroso is concerned.
On behalf of the Socialist Group, let me give President Barroso a solemn warning. We will not accept this Cold-War style niet from the Commission about the Guidelines. The context of the Lisbon Strategy is changing. The document guiding our actions also needs to adapt to the new European and international situation.
(Applause)
on behalf of the ALDE Group. - (BG) Dear representatives of the European Council, dear representatives of the European Commission, dear colleagues, Three years ago, the re-launched Lisbon Strategy clearly emphasized on the need for sustainable economic growth, and more and better-quality jobs. Today, national reforms move at good pace, the European economy scores steady growth rates, while unemployment rates are at their lowest since 1998. Notwithstanding the good results, much greater effort is needed against the backdrop of the gorwing global competition to achieve a dynamic and competitive economy based on knowledge and innovation.
The Group of the Alliance of Liberals and Democrats for Europe consider this Strategy to be the driving force of deep-going economic and social reform. It is the response to the globalization challenges, making it possible for the European Union to take the lead in economic growth, social and environmental prosperity, technological development and modernisation. It is the attainment of these objectives that needs redoubled efforts in the years to come. Liberals and Democrats for Europe recognise the development of new structures for the management of the Strategy over the last three years, with better allocation of responsibilities between the Community and the Member States.
Bulgaria and Romania have been fully integrated in the implementation of the Lisbon Strategy since their accession and, in 2007, they reported the implementation of their reform plans for the first time. Regardless of the differences existing between individual Member States, the implementation of the Lisbon Strategy has improved the growth potential of the European Union as a whole.
The business environment, which is so very important to Liberals and Demoracts, has benefitted substantially from these reforms. The EU strategy for better regulation is gradually taking shape. It is easier and cheaper to register a company and start a business in most Member States today. Nevertheless, an integrated entrepreneurial culture is still missing at the European level. WE need a comprehensive approach at the EU level to the growth and competitiveness of small and medioum-sized enterprises. The EU Member States have committed themselves to investing 3 % of GDP in innovation, research and development by 2010.
Still, the available data point to substantial discrepancies between Member States. Therefore serious efforts will be needed in this respect, including the private sector, so that to achieve this target.
The European Union has made big strides towards its transformation into an environmental society. New ambitious commitments have been undertaken to drastically reduce carbon dioxide emissions and to use renewable energy sources by 2020. Liberals and Democrats believe that the lwo carbon society is feasible only if research and innovation offer the "green” technologies needed for this purpose.
The high standnards that we, Europeans, wish to have, are achievable only through solidiarity action. Therefore the exchange of experience, the support and the opportunities to learn from each other are of paramount importance. The knowledge-based economy implies also willingness to learn. Economic growth, low unemployment, high social standards and a dynamic business environment are not mutually exclusive. It is sufficient to recall the examples of countries like Denmark and Finland.
Dear colleagues, many priorities of Liberals and Democrats have been reflected in the European Parliament's Resolution on the Lisbon Strategy. They include the creation of conditions for a more flexible and better functioning labour market, allowing social inclusion; reduction of the administrative burden and attainment of better regulation; strengthening of the positions of European businesses at the international level; more imports, exports, and investment; greater transparency and stability of financial markets; better consumer protection; greater commitment to the environment; more efficient use of the Structural Funds of the Community for achieving tangible results in the implementation of the Strategy; and reinforcement of the transport network of the Trans-European projects.
Dear colleagues, The inidcators are in place, the objectives are clearly defined. What matters now is implementation.
on behalf of the UEN Group. - (LV) Thank you, Madam President. Commissioner, representatives of the Council, today I would like to focus on the possible effect of the current issue on the tasks and targets of the Lisbon Strategy. Problems on the global financial market and the effect of the US economy's difficulties on world economic growth are the first serious test for the new Lisbon Strategy and its ability to act as an antidote to the possible obstacles to the growth of the European economy. Regardless of the current complications, faster long-term growth remains Europe's priority. This demands the emergence onto the market of many new, active businesses. I am in no doubt that the perturbation in the financial system requires measures to re-establish stability. It should, however, be stressed that this is the time to take responsible decisions. Re-establishing stability within the financial system should not stand in the way of the tasks of the financial system: promoting the growth of Europe's businesses. I would like to emphasise this in particular because it is essential to widen the range of funding options for newly established businesses. Competition between financing options needs to be significantly encouraged. The task highlighted in all the Lisbon Strategy documents of nurturing the growth potential of small and medium-sized enterprises is to be welcomed. The Commission's proposed Small Business Act is to be welcomed. The current situation, however, is such that large businesses with an established place on the market have incomparably better finance opportunities than people wishing to start up their own businesses. What is lacking in the Lisbon Strategy is a duty to foster a wide, competitive range of financial instruments, but this is in fact a vital precondition for nurturing Europe's growth potential. The current response to the instability of the finance system must not be allowed to restrict innovation in the financial sector. Thank you.
on behalf of the Verts/ALE Group. - (DE) Madam President, ladies and gentlemen, in the realm of climate policy, the year 2007 - and some time has already elapsed since then - is regarded as the year when the reality of climate change was officially acknowledged. If we consider that the debate on global warming and sustainability strategies has been running for almost two decades, it becomes clear how long it takes to influence such a political process and how difficult it is to effect an actual strategic realignment. Even though we hear assurances throughout the EU that the pursuit of sustainability has finally been incorporated into the Lisbon Strategy, I still doubt whether we are really serious about this sea change and whether we are really prepared to strike out in a new direction and turn away from a purely quantitative growth target to pursue the aim of quality-driven growth.
When we were preparing the Lisbon resolution for Parliament, with Mr Lehne and myself as co-rapporteurs, we argued once again - not we personally but our political groups - about the issue of energy policy and energy strategies. It is no wonder that we did, for this issue is worth arguing about. The resolution now enshrines a concept that barely conceals the potential gulf between our respective views on sustainability. The term 'low-carbon economy' is now being presented as a compromise formula for this Parliament. In my opinion, it merely papers over the conflict between the status quo, whose advocates would press on with the energy-based economy, fuelled by the old energy mix of coal and nuclear power, and the strategy that we wanted, namely a radical change of course designed to cut resource consumption. This concept which we have now incorporated thinly veils our continuing failure to take a decision. Let me reiterate at this point that Europe, in my view, could not possibly play the pioneering role which would fulfil the hopes of people throughout the world on the basis of high-risk nuclear energy or of a renewed reliance on coal. I shall move on now, but we shall resume this argument in another context.
I also believe, Mr Verheugen, that the adjustment of the guidelines in this area is yet to happen, because simply appending security of energy supply and renewables does not amount to a change of strategy. A new strategy is quite a different matter and has to be reflected in new measures and instruments. I believe, however, that the need to alter the guidelines of the Lisbon strategy is not confined to the environmental dimension but also extends to the domain of social policy. We keep hearing of an upturn in European growth and employment over the last three years. At the same time, however, we have seen social marginalisation and an increase in the number of insecure jobs. In our opinion, the common aim of social integration and cohesion can only be interpreted to mean, in plain and simple terms, that working people in Europe must be able to live on what they earn. I was therefore puzzled by the squabbling between the political groups during the preparation of the Lisbon resolution on the question whether it is right or wrong to conclude agreements on minimum wages in Europe on an industry-by-industry basis. I do not believe there is any alternative, and I only wish there were a greater degree of consensus on that point. I also wish that my fellow Members on the right of this House would not always interpret the concept of 'flexicurity' to mean only that the weakest members of society need to be flexible and submissive while the others are free to continue conducting their business as they see fit.
Something I regard as a very important aspect of the resolution that will be put to the vote tomorrow - and this remark is also addressed to Mrs Figueiredo, who played a leading part in this success - is that we have managed to present joint proposals for new indicators with which progress towards achievement of the Lisbon objectives can be measured, particularly the objective of improving people's quality of life. The fact that the income-based approach in the form of that old landmark indicator, the national-income growth rate, completely overlooks disparities in income growth shows that it is not in any way an adequate indicator. It becomes even more inadequate, of course, if we actually want to measure factors such as improvements in the quality of life and in the state of the environment. I would be delighted if the Commission were to respond to these comments regarding environmental and social indicators.
on behalf of the GUE/NGL group. - (PT) In practice, eight years after the Lisbon Strategy was approved, social inequalities have widened and poverty, which afflicts around 78 million people, including 25 million low-wage earners with insecure jobs, has got worse.
Most of the jobs created are insecure, and part-time work involves women in particular, who continue to be discriminated against in access to jobs, training and career progression, and in terms of wages. Youth unemployment is twice as high as total unemployment, and includes many young higher education graduates who are unable to find work, much less work commensurate with their education, while around 6 million young people continue to leave school prematurely every year, which also threatens their future. These consequences could be foreseen in a strategy whose neoliberal vision was developed with the 2005 reform, the priority measures of which included structural sector and public service liberalisations and privatisations, and which stressed labour flexibility.
Poverty and social injustice may now be exacerbated by the financial crisis that began in the United States, and by the high price of fossil fuels and of some agricultural produce which is essential for the diet. Policies must therefore be changed as a matter of urgency to forestall their consequences in the European Union, particularly in the most fragile economies, to avoid a deterioration in the social situation.
Our resolution therefore stresses the need to replace the 'Lisbon Strategy' with a European strategy for solidarity and sustainable development that opens new horizons for a Europe of full employment without discrimination, decent jobs with rights, better wages, economic and social cohesion and adequate protection and public and universal social security, or in short, guaranteeing greater social justice.
on behalf of the IND/DEM Group. - (NL) Madam President, over the last few months the credit crisis in the USA has shown that a purely capitalist system is unsustainable. For rather longer than that we have known that a communist or, if you will, socialist system does not work. That became very clear in 1989. But now that capitalism clearly is not working either, it is high time to act on that realisation.
Through the Lisbon Strategy we are seeking to ensure that Europe remains economically competitive with the rest of the world. That will only be possible if everyone who can play a part actually does so and if we work to guarantee a good living environment.
So the promotion of employment and sustainable development are quite rightly principal objectives of the revised Lisbon Strategy. I do not think the solutions recommended by our colleagues in the GUE Group are either sufficiently informed or realistic. If we were to take measures of that kind, inflation would rise and investor confidence in Europe would evaporate. And at the end of the day, inflation is theft.
In previous debates on the spring summit I already said that governments in the Member States should take an active role. I say so again today. Member States themselves must initiate reforms and carry them through. And whilst we are not yet at the point of a recession, it is high time we took adequate measures to reform the welfare state. Europe can certainly coordinate here, but it cannot dictate.
(SK) Mr President, ladies and gentlemen, the report in question rightly accentuates the risks of a deregulated global financial system. It is beyond the direct influence of EU policies and can transmit a risk of widespread financial instability. It is therefore necessary to re-assess the impact of the business model and the role of multinational financial groups on global financial markets and to try to structure them across a wide international base.
I agree that a healthy and stable macro-economic environment requires large-scale budget consolidation and an intelligent private and public investment policy that delivers forward-looking infrastructure and open's up tomorrow's markets. I do not think that public ownership is one of the main elements leading to distortions of the European energy market. So far no one has proved that private monopolies behave more correctly than monopolies in which the State is a shareholder.
It is all a question of setting up the rules correctly. It is therefore necessary to improve the rules governing competition in the energy sector as well as in transport and information systems, to gradually open up the relevant markets and to broaden and harmonise the European infrastructure.
(DE) Madam President, ladies and gentlemen, the resolution drafted by the Steering Group focuses on three key areas: the internal market, where we are concerned in particular with the need to close certain gaps, and I need only quote the examples of the absence of a uniform patent law and the absence of an internal market in insurance; the labour market, where we are concerned in particular with security through flexibility; and monitoring and control, where we are concerned in particular with implementing the strategy in the Member States.
This time we chose deliberately to focus not on energy and climate, because that was the key area in the past two years, and in strategic terms we have in fact achieved what we wanted to achieve with our resolutions, namely to ensure that the Commission and the Council concern themselves deeply with the subject, which is what they are doing.
One aspect we continue to regard as important and which is addressed in the general part of the resolution is the whole complex of better legislation. In particular, we refer to the problems that still exist in regard to evaluating results and cutting back on red tape.
Of course arguments also arose between the groups during the preparatory stage, nearly all of which were settled. In the end one decisive point of dispute remained. My Group stands by the integrated guidelines and, like the Commission, believes that we do not need to change the integrated guidelines at this point in time.
Overall, we can regard what has been achieved in recent years as a success. When in 2005 we in a sense revived the Lisbon Strategy, everybody assumed Lisbon was merely the capital of a Member State, Portugal. Nobody connected its name with a concrete strategy. That was not the case, for example, of Kyoto, which stands not just for a town but also for a global strategy. We have made considerable progress in recent years in terms of our perception of what Lisbon stands for.
We support the Commission's position that growth and jobs are the key aspect and that progress in that area is of crucial importance. For only if we have growth and jobs can we conduct a good environmental and social policy.
(DE) Madam President, ladies and gentlemen, that is a bit of a problem. 'We stand by the guidelines' sounds a little dogmatic. We in the PSE Group are not so much concerned with which document we do or do not support but believe the key issue really is whether these guidelines are an answer to the real economic situation, and the key issue is whether they offer any more help in tackling the needs of the people in the European Union. That is the key issue in this debate, so once again: let the data speak for themselves.
Jean-Claude Juncker, the Eurogroup Chairman, has just announced that growth will decline, that in 2008 it will no longer be 2.7%, but 1.6%, 1.7% or 1.8%. This sounds a clear warning bell, especially because we know that the outlook in the USA was already looking gloomy at the end of 2007. At the same time inflation is forecast at 3.2%. That means a loss of prosperity, a loss of real wages, a loss of purchasing power. Obviously we fear that stagnation may go hand in hand with inflation here, and this is a warning bell.
We also know that poverty has not fallen in the European Union over the past five years, but that in fact more people are excluded from the affluent society. Research and development have reached a more or less stable level, but certainly not the 3% we need for the Lisbon Strategy, only just over half of that, at an average of 1.6%, 1.7% or 1.8% - far too low to allow us to play the international role we want to play.
We are now looking at a contradiction. Surely I cannot pretend that the integrated guidelines provide me with an instrument of governance while at the same time shaping that instrument in such a way that it does not react to economic and social data in the European Union? I cannot on the one hand stand up - obviously as President of the Commission - and make sure that nothing, not an iota of the core text of those guidelines is changed, while at the same time hoping that people in the Member States of the European Union, the employers, the employees, those who play their part in the economic process, feel that they are seeing political governance here. That is not the way to resolve this contradiction.
The Commissioners present here have told us many times what needs to be changed. Let us discuss those changes, in whatever area they apply. Where are the products, where are the changes that will also help improve the lot of the people? The Socialists support an offensive strategy, as presented in Parliament's documents, but we want real answers that help improve the lot of the people.
(DE) Madam President, ladies and gentlemen, the Member States are and remain responsible for formulating and implementing economic policy. That means the Lisbon Strategy can only be implemented by targeted measures in the Member States. There is no such thing as a European economic policy defined centrally in Brussels. That is precisely why the basic features of economic policy are so important. They are the cornerstone of the coordination of economic strategies by Member States and they constitute a point of reference designed to ensure that Member States move in the right direction by taking the necessary reforms and then remain on the right road. They enshrine the EU's core economic principles: open markets, fair competition, innovative private entrepreneurship without state regulation.
Unfortunately, the Member States do not always implement the integrated guidelines for growth and jobs, and at times only do so rather timidly. Specifically with a view to meeting the challenges of globalisation, the European Union must adhere to its core principles, as the only way to safeguard its competitiveness in the long term.
Unfortunately we have recently seen more examples of what I would term creative compartmentalisation. For example - and I am saying this to Mrs Harms, for her information - by introducing excessively high minimum wages, the Deutsche Post, the German Post Office, is keeping any competitors away from the officially liberalised market. The current turbulence on the financial markets also shows that enterprises are all too quick to turn to the State for help if they run into difficulties. Rescuing private financial institutions such as Northern Rock in the UK or IKB in Germany with the help of the taxpayer's money is an unacceptable mistake in terms of the rules of economic policy. The banks' profits stay in the hands of the shareholders and excessive bonuses are paid to a small number of employees, while the losses are nationalised. That kind of procedure undermines people's trust in the social market economy system.
It is the State's job to support the market by passing the appropriate framework legislation, but it is the job of the market to drive the economy forward and ensure that Europe remains competitive.
Madam President, the recent financial turmoil which shook consumer and market confidence brought home to us how important it is to have in place sustainable strategies for growth. It has always been the correct approach for the EU to have such strategies and to have policies of cooperation and coordination that strengthen us as individual nations and as a unit. Many of the issues which are important to the Lisbon Strategy have been raised today, whether it is supporting innovation, fair competition, addressing energy issues, climate change, lifelong learning or investing in knowledge, to name but a few.
I believe that increasing competitiveness and growth, and trying to reach the 3%, is absolutely vital if we are to see Europe grow in the way that we want it to. I think an awful lot has been achieved. Sometimes we are too critical of ourselves. Well over 12 or 13 million jobs have been created in Europe over the past number of years, which is more than has been achieved in the United States of America.
However, if we want to get enlightened social policies and have the money for enlightened social policies, we have to liberalise our economies. And that is one of the issues that we are not addressing within individual Member States. I believe that is the challenge: to have economies that are growing so that we can then spend money on enlightened social policies.
(ES) Madam President, I would agree that the priorities and resources related to the Lisbon Strategy should be more clearly identified in the budgets of the Member States and competent institutions. Close examination should be made of the whole chain of educational and training systems, and the content in terms of general culture and scientific and technical training should be of the highest level possible with the aim of enabling people to adapt to changes in the wider situation and promoting citizen participation, better quality jobs, the entrepreneurial spirit and innovation.
It is necessary in turn to study demographic changes and their effects on the public purse, the labour market and health service provision. Similarly, innovative reform of the labour market should be guided by 'flexicurity' rules which promote competitiveness and at the same time provide adequate social security yet do not give a nod to the right in this Chamber, as my colleague Rebecca Harms said in her speech.
Finally, it is important for the Member States and all the competent institutions to exchange best practice effectively, as doing so also has the advantage of fostering convergence of objectives throughout Europe.
(DE) Madam President, Commissioner, you said we have created more jobs recently. True, but most of them are insecure jobs. You said productivity has now grown. True, but that productivity growth has not been used to increase wages - which could have been done - nor has it been used for reinvestment. You said the rising GDP is also a sign that we are on the right track, that the Lisbon Strategy is the right one. I say to you that despite the three positive statistics you gave, we have seen no results at all to date.
We have rising profits, but income from wages is not rising; we continue to have an economic policy directed at supply and not demand; we do not have adequate domestic demand. That means we still have the same problems we had five years ago, that we had three years ago, with the Lisbon Strategy. Nothing has changed at all. So how can you then say that we are on the right track? What have we got? You also said we must support the SMEs. In that case I would ask you to turn to your colleague Mr Mandelson. What was his input into the global Europe strategy? It was that the markets must be opened to large companies operating worldwide. Nothing about SMEs there, not a word!
We are carrying out tax reforms in the Member States that give preferential treatment to joint-stock companies. They are exempted from tax. The profits then made are, however, no longer passed on to the national economy. We say that employees have to be flexible. They have to accept earning less money. They have been doing so for years. If profits escalate, they could also be allowed their share. That is not happening. The banks speculate mercilessly and a very large proportion of the big companies' profits is invested as financial capital, because the profit margins are higher there, rather than going back into production. That is the wrong track for Lisbon.
If I want money, then I as the European Union or as a Member State must also insist on more tax revenue. I can only get that in areas where enough taxes also can be obtained. That would be the right approach for a Lisbon Strategy: a radical rethinking of economic policy. If we continue along the lines you have proposed, we will not resolve the problem in the European Union.
Madam President, it really does no good to keep talking about the Lisbon Agenda, because every year for the past eight years it has been universally acknowledged that it has not worked very well.
This report, with its huge list of what the European Union should do, completely misses the point. Rather than the EU being the force that drives growth and productivity, it is the EU, with its endless interference in business, that is holding back the economies of Europe.
Another point which is ignored is that the different economies of the EU have vastly different structures and performances. It makes no sense to talk about the European economy as a single entity. Contrast Germany, which has been enjoying some modest economic growth, with the southern EU countries variously afflicted with huge trade deficits, collapsing housing booms and enormous government debts. What these countries desperately need is lower interest rates and devaluation, which cannot be delivered because they are all in the euro area. If the European Central Bank reduces interest rates to provide some assistance, it will have to ignore its inflation target, which would certainly not please the Germans.
Surely, rather than continuing to add millions more words to the sterile discussion of the Lisbon Strategy, some attention should have been paid to these rather more pressing issues. But I suppose that would highlight the fundamental weakness of economic and monetary union, which is that a single currency is not a sustainable long-term arrangement for a group of widely differing economies with independent governments.
(NL) Madam President, we all know that Europe must evolve further into a knowledge-based economy that is better able to compete in world markets. We don't have to push at open doors here, we are all agreed on that. What we are not agreed on is, for example, the fact that the Commission regards new economic migration on a huge scale as one of the most important means of achieving the Lisbon objectives. This is absurd. We have talent enough in Europe. Above all we have a few tens of millions of people out of work in Europe, and that is more than enough. This is the huge challenge facing governments and the world of business and industry. And your average European, furthermore, really does not want to see a new wave of immigration. He wants to see the huge numbers of foreigners already here being integrated, assimilated and absorbed into the employment process.
Yes, once again the Commission is well wide of the mark. I remember the European Commission saying a few months ago that the political crisis in Belgium would slow down the pace of the reforms needed to achieve the Lisbon objectives. In reality the very opposite is true. The reality is that the political crisis in Belgium was proof of the failure of the Belgian state and it is this fact of Belgium's existence that is stopping Flanders from modernising its employment law and jobs market, from reducing its social costs, simplifying and reducing its taxes precisely in order to meet these Lisbon targets. But of course it is utterly beyond the pale for the European Commission to admit that Belgium is an obstacle both to Flanders and Wallonia.
(ES) Madam President, Commissioner, Mr President-in-Office, we are again at a complex moment for the European Union, facing a difficult economic situation, and we are starting to draw up the outlines of economic policy in circumstances which are essentially characterised by a weakening of economic growth which itself is basically a response to a lack of confidence on the part of economic agents: consumers, entrepreneurs and, above all, small and medium-sized undertakings.
Accordingly, in addition to congratulating the rapporteur, in addition also to expressing our satisfaction for the positive attitude of the other Groups, especially the Socialist Group, with whom we have reached broad agreement allowing economic policy outlines to be drawn up, my political Group, the Group of the European People's Party, wishes to stress the appropriateness of strengthening the European Union, and strengthening the European economy by advocating and committing ourselves to economic reforms. To that end we support the Commission in its efforts to use the Integrated Guidelines to facilitate fundamental reforms to underpin a new framework of confidence to enable the difficulties we are facing to be overcome.
A new framework dedicated to labour reforms agreed with social partners, tax reforms which encourage growth of small and medium undertakings and job creation. In short, a framework dedicated to reforms which facilitate the completion of the internal market as the best way of stimulating economic growth as a job creator in the European Union.
In that regard I would also like to stress that protectionism must be rejected, a point we defend in our policy position, and advocate in short for us to finally lay the foundations in the European Union for economic growth which creates employment, which is the true pillar of European integration.
Madam President, after a long debate, we finally have a text which we as Socialists can support, and I welcome this compromise on the Lisbon resolution.
However, let me start by expressing a personal opinion, which is that having an idea is not the whole solution. Everything depends on the execution. One has to put the two together. In 2000, the idea of Lisbon was good and very timely. Nor could we identify better targets than we did during the 2005 review. But if one looks at the execution itself - especially looking back at that execution through time and along the full decision-making chain - it is another story. There has been an improvement compared to the first five years, and we have acquired some dynamism, but the results compared to the needs and the global challenges we face, and compared to the potential we have, are limited.
We have had some great initiatives and success stories, like the Growth and Jobs programme or the 'Think Small First' project, and there have been some great legislative successes - the Services Directive, the supervision of the financial markets regulation, climate change policy and the new energy package, to list just a few. But the overall feeling is missing, and the commitment itself is missing. In the European institutions we can see this in the decreased use of the expression 'connecting to the agenda'. It can be seen in the very low interest in the topic last week during the joint parliamentary session with the national parliaments, and it can be seen simply by reading the Eurobarometer results.
I would like to quote two numbers from the Eurobarometer. The so-called optimism index has decreased over the last nine months by nine points, from 26 to 17. Also, if one looks at other key performance indicators, the employment optimism index has fallen by three points from +4 to +1 in the last nine months. If one looks further, the key elements of the Lisbon Strategy are amongst the last issues people consider to be the most important. This means that, eight years after Lisbon, European citizens do not believe that the EU can provide proper responses on these issues.
So Lisbon is still in our documents, but is certainly not in our hearts and minds. In the 21st century the race of continents will not be decided only by natural and energy resources or by financial resources. The power of human capital and human resources will determine the winner. The conjunction of the total population, in terms of quantity, and the consistency of its knowledge, in terms of quality, will jointly decide the strength of the Community. We still have a lot to do as regards knowledge creation, knowledge management and the motivation of people as a Community. This is a Community that we need to consider as a whole, not letting anyone be discriminated against. We cannot leave anyone out, whether young or old, black or white, rich or poor. We need everyone - the people as a whole. In the 21st century, real people will be central, yet the Commission President is not here today to speak about this ...
(The President cut off the speaker)
Madam President, after seven years of work, the Lisbon Strategy is partly a failure. This is mostly due to implementation difficulties. I will give you some examples on the internal market.
Regarding the energy package, we had to deliver totally new legislation. When we decided to increase the budget line on research, we only got 50% of what we had decided we needed. We have a European paradox in innovation where we put money in but we do not get the industrialisation and the jobs that we wanted.
We talked highly of the SMEs but they are still struggling with the same regulation as the big global industries.
We know that gender equality improves economic growth but we still have a lot to do in this area. We know that the transport sector is very bad in Europe and we still have a lot to do when it comes to railways and transportation time through Europe. It is time to change this. The first thing to consider, Mr Turk and Mr Almunia - and maybe you can pass this message on to Mr Verheugen - is what will be in the text of the Resolution on Climate Change at the Spring Summit.
We all agree that climate change can be a win-win situation, where we can solve environmental problems and where we can create new jobs. We have already delivered decisions on this in Parliament and now we are waiting to see what the Commission and the Council will deliver in the Spring Summit.
There are still 18 million unemployed Europeans, more than 18 million people unemployed, and we know that SMEs, clean tech, innovation and services can deliver the jobs they need. Will you give them the chance?
(PL) Madam President, in this debate on the Lisbon Strategy I want to point out first of all that, in my opinion, insufficient account has been taken of the effect of the American financial crisis on the level of economic growth and unemployment in Europe. While the GNP forecasts for 2008 and 2009 put forward by individual Member States are lower than the growth rates achieved in 2007, it appears that the reality will be even worse.
My second point is that the United States Government and the Federal Reserve System reacted vigorously and with lightning speed. The government proposed 150 billion dollars' worth of support for firms and consumers and, by cutting interest rates several times, the central bank ensured that the real basic interest rate was negative.
By contrast, the governments of the EU Member States, the European Central Bank and the other central banks give the impression that they are happy with the slowdown in economic growth and the strengthening of the euro. One must agree with the report's conclusion on the need to transfer the work-related tax burden to environment-related taxes, but decidedly reject the proposal to coordinate corporate tax rates in the Member States.
(DE) Madam President, ladies and gentlemen, it is true that the European economy is facing major problems. Crises on the world financial markets, rising energy and food prices, sluggish domestic demand as a result of wage dumping and social robbery, the growth of insecure employment - those are all urgent problems that need to be tackled. Yet there is no mention of them in this report.
We are reminded that the rise in incomes should keep pace with the medium-term growth in productivity. Yet at the same time the report calls for the continued pursuit of neoliberal structural reforms, i.e. precisely those alleged reforms that produced the problems we are facing today in the first place. Instead of creating jobs through public investment, even more pressure is to be put on employees and the unemployed, working hours are to be increased and protection against wrongful dismissal undermined even more.
Instead of taking action to regulate the financial markets and capital transactions, we are to stand by helplessly as the current financial crisis spreads ever further. And instead of putting an end to the policy of liberalisation, which has contributed a good deal to the forcing up of prices on the energy markets, we are to continue stubbornly to focus on privatisation and deregulation.
Our Group will not vote for this report. It will not endorse a report that advocates a neoliberal agenda, stamps on social rights and will produce ever more crises. What we really need is a radically different economic policy, in which the interests of the employed and the unemployed take precedence over the profit-seeking of big companies.
(FR) Madam President, ladies and gentlemen, wanting a knowledge economy is a good thing, but it is not enough. Growth in direct or ancillary jobs relies on the sustainability of traditional forms of blue-collar work, but these industries are caught in a vice. With their competitiveness already under threat from the increasing bureaucratic costs in our societies, they are being stifled by the absurd way in which the euro is managed, which generates a competitive additional income for countries that have no serious social or environmental policy whatsoever.
The model is back-to-front. We are socialist within the EU and liberal outside it, yet what we need is greater protection from the rest of the world and greater freedom within. The facts make this clear. The Lisbon Strategy does not work because of the asymmetry in Europe's economies, growing pressure of competition and the hypermobility of the capital markets.
Let us therefore abandon the demotivating myth of a European social strategy that guarantees prosperity for all. You cannot make a plant grow by pulling on its leaves! The solutions will come not from Brussels, but from free cooperation and the Member States' own common sense. It is our roots in the soil of our nations that will give us the intelligence, responsiveness, sense and strength to meet today's challenges. In this particular case letters to Father Christmas will get us nowhere.
Madam President, I have been participating in debates in this House since the original Lisbon Strategy and I am also part of the Lisbon Coordination Group in this Parliament. One of the things I have been consistently calling for is for the Commission to sharpen its focus on the Lisbon Strategy and set out a clearly defined list of priorities. I do not think anybody has mentioned this so far or complimented the Commission on actually doing this. We now have a Community Lisbon programme with 10 priority actions.
I have to say, somewhat to my regret, that, as a member of the group, I think Parliament's resolution has gone in entirely the other direction. This resolution before us today seems to me to be rather more long-winded and ambiguous than previous ones. I suspect the Commission will be disappointed, because I note in the Community Lisbon Strategy with its 10 priorities, which I am sure all of you have read, that one of the top demands from the Commission is as follows: 'It is essential that the European Parliament, the Council and the European Commission agree on the strategic reform objectives and actions'. I certainly agree with that. I hope that the Commission can extract that from this resolution, because I believe most of it is in there.
Nevertheless, I think that one of the lessons for our work with the Commission is that, for our next work on this strategy, we have to focus on these priority actions, because I am pleased to see that the Commission is going to work on these, keep them stable and move them forward. Part of the problem we have is that we get piles of papers - different communications on different aspects of the strategies and revised priorities. This set of revisions, this set of 10 priorities, is different from the ones we had last year. Frankly, that is no way to move forward.
Last week, I participated as a rapporteur in the meeting with national parliaments. I just want to echo what many colleagues have said: the action on Lisbon is shifting from here to the chambers of national parliaments, because that is where we need to engage them on delivering these 10 priority objectives, and that is something we need to reflect on as well. I particularly welcome the Minister's attendance here to show the importance the Council attaches to it.
(NL) Madam President, Mr President-in-Office, Commissioner, in all honesty I am disappointed at the lack of social ambitions in the list for the spring summit you have outlined for us today. My Group maintains that there are good reasons to strengthen the Lisbon Strategy and the Integrated Guidelines in a number of crucial respects. Three of them concern the social dimension. It is true that Lisbon has helped with growth and jobs but not everyone has been able to share the benefits of that. Six million youngsters leave school without qualifications. Migrants, disabled people, have great trouble finding jobs, 16% of Europeans live in poverty. Proof that a strategy for growth and jobs does not automatically lead to social inclusion and worthwhile employment for all. So we want to see the Lisbon Strategy's social dimension strengthened by a new guideline to ensure active social integration for all.
Secondly, not all jobs are quality jobs. The proportion of precarious employment contracts (temporary work, involuntary part-time work, agency work) has risen considerably. Women and young people especially often get stuck in low-quality jobs. And Member States' spending on active employment policy, support and training has fallen rather than risen. So clearly Member States have not yet grasped that a balanced flexicurity approach has to entail contracts that are both flexible and secure and that active investment in human resources is a sine qua non for preventing segmentation of the market. We want the Guidelines to encompass all the basic principles of flexicurity, including job quality and investment in human resources.
Thirdly, the social dimension of the Lisbon programme is a very skinny beast. We are assured that there will be a new social agenda and it is good that this should be part of the Lisbon package. But we are looking to the European Commission to propose an ambitious social agenda, not just communications on demography, training and migration, as announced, but also initiatives for legislation to improve the quality of employment and strengthen the battle against poverty and social exclusion. At any rate, Mr President-in-Office, I would like to see an extra shot of social ambition injected into the spring summit.
Mr President, one of the key recommendations of the European Parliament is to combat protectionism both within and outside the EU.
I firmly believe that protectionism undermines, rather than defends, citizens' rights, but that Europe should be looking at its own backyard first. Our highest priority should now be the removal of protectionist barriers within the EU. In order to make the European single market a reality we need to enhance the four fundamental freedoms of the common market, especially the free movement of workers. Our report acknowledges that many labour markets remain segmented and that worker mobility is still low. How surprising! Have we forgotten that most citizens of the new Member States still need a permit to work in other EU countries?
Four years after the 'big bang' enlargement we have seen no major disruption of labour markets in the older Member States, and no influx to justify the transitional restrictions. On the contrary, the proliferation of complex national quotas and qualitative restrictions in Member States is undermining the Lisbon Strategy, which aims to ensure flexible markets and a mobile labour force.
We have only two years left to become the world's most competitive economy, and to boost competitiveness and create more jobs and growth, but I am hopeful. In Romania, my country, the average economic growth rate has been about 6% over the past five years, and the unemployment rate is down to 4%. We are now starting to have concerns about the lack of labour.
Opening frontiers to third-country workers is necessary, but our top priority should be to lift the EU's internal barriers first. Workers from the 12 new Member States should be granted priority to go and work in any other EU Member State, and the transitional arrangements should be removed. One cannot possibly justify calling for external workers while restrictions still apply to our citizens.
Restrictions are unjustifiable and incompatible with the Lisbon Strategy, and removing them is the only way to achieve a competitive and innovative Europe.
(PL) Mr President, the Lisbon Strategy sets out the aims we must achieve in the future if Europe is to be a place that fulfils its citizens' desires. Europe, however, is only an island on the world map and, unless the biggest world powers achieve similar aims, the introduction of even the most greatly desired changes - concerning the climate, for example - will simply mean that we ourselves restrict the possibilities of our industry and manufacturers while throwing away other aims of the strategy.
To combat demographic decline in Europe by accepting immigrants from other continents, while at the same time destroying the institution of the family and family values, is suicide, since it increases the likelihood of culture conflicts in the future. The same is true in many other fields. The leaders of Europe's biggest countries talk of the need to liberalise trade while pursuing economic nationalism in their own countries. The European Union must pull the wool from its eyes and stand up to fight on world economic markets on the basis of respect for Europe's traditional laws and customs.
(EL) Mr President, let me ask a simple question. In the committee's report on the strategy's new cycle, how much importance is given to the social demands of workers, small and medium-sized enterprises, young people and women?
Is it a solution to transform citizens' demands for full-time, secure work into flexible and insecure jobs? Is extending working time and raising the retirement age, I wonder, the right response to increased competitiveness, rather than what we believe: a better salary and secure working conditions that will contribute to productivity, and will, above all, improve living standards?
What do young people and women want? Do they want to find themselves permanently between training and employment, or to be able to use their qualifications? We believe the latter to be the case.
As for the environment and climate change, there are positive elements in the target of reducing greenhouse gas emissions, more so than in the United States and other countries. However, if development in every country is not fully linked to environmental protection, then the results will not be systematic.
Further, is it possible both to promote the break-up of state energy, electricity and liquid gas providers and to claim that this is for the public good and helps towards achieving energy self-sufficiency - at low prices, of course? In practice, is precisely the opposite not the case?
Finally, I should like to add that research and innovation cannot be merely a marketable asset; they are a public asset and should be judged first and foremost on the extent to which they serve the progress of society. Consequently, a genuine increase is needed in public investment and research. We should not sacrifice the potential for research to private gain.
Mr President, economic competition is a key factor to the Lisbon Strategy. The Lisbon Strategy is based on competition, competitiveness and growth and, although competition is important for any viable economy, remember that the basic mechanism of competition is that someone wins, and someone loses. The idea is survival of the fittest.
In general within Europe this makes companies pull up their socks, improve their products and services, try harder globally. On the other hand, globally it can mean extreme poverty for the losers, but even within Europe this issue of losing is important for us to address, because there are citizens within our Union who are losing by not reaching the benefits stressed in the Strategy. For example, the goals for employing our citizens and relieving them from poverty are far from being reached. In fact, statistics are showing an enormous increase in not only those who are unemployed, especially among the youth, but also an increase in the social inequalities and levels of poverty.
(PT) In 2006 the European Union recorded its highest economic growth since 2000. In 2007 the EU grew more than the United States, and some new Member States approached or even broke the two-digit barrier. For those who claim that the reform of the Lisbon Strategy is neo-liberal and no longer attaches importance to social issues, the answer is clear: in 2006 employment grew three times more than the average over the previous five years, in the last two years over six-and-a-half million new jobs have been created, and another five million are expected by 2009. Figures like these have not been seen since the 1980s.
What is more, in 2006 European productivity increased more than the annual average for the previous five years, and for the first time in many years, productivity growth in Europe was greater than in the USA. Although these results cannot be attributed exclusively to the Lisbon Strategy, it cannot be denied that it has contributed to them. I therefore congratulate the Commission on its coordination of the Lisbon Strategy in very difficult circumstances.
As regards the future, the European economy can continue to grow and more jobs can be created, despite the current economic climate, if in coming years Member States' economic policies are better coordinated, if the internal market is developed further, if social dialogue is promoted, if wage rises accompany growth in productivity, if there is an effective system of financial supervision, if the fifth freedom - knowledge - is boosted, and, very important for me, if the European Union shows clear signs that it wishes to defend its interests, which means, rather than being a passive subject of globalisation, on the contrary showing that it is prepared to play a crucial role in controlling it.
(SV) Thank you very much, Mr President, Commissioner and Mr President-in-Office. I agree that the Lisbon Strategy has delivered and been successful for a number of years, but I do not see this as a reason not to make changes.
On the one hand, it is just as Udo Bullmann says. Growth is declining at present and inflation is rising. The situation is not completely straightforward. On the other, things have happened. First of all, we have the whole discussion on climate policy which will change policies for us all in the EU. I am optimistic about this because it will also mean new investment and a new type of job that is more sustainable in the long-term with a large knowledge element. This should have been reflected more in the Lisbon Strategy and in the Guidelines.
Secondly, we have had a debate on 'flexicurity' for a number of years which has also produced good guidelines in the Council, but this has not been reflected in the Integrated Guidelines. We have the same old guidelines we used to have. Consideration could have been given to the whole process that has taken place.
Thirdly, I want to mention one aspect which Anne von Lanker, among others, has raised. It is true that things have gone well for a while in the EU, but it is not true that things have gone well for everyone. There is large-scale social exclusion. There are also jobs that are not always good and that do not provide a living. There are regions around Europe where developments are not so positive. We must link the Integrated Guidelines with a social dimension. There is no contradiction between the social dimension and development for jobs and growth. They are conditions for each other.
(SV) Mr President, it is important that the EU grows, that growth is strong and that jobs are created. This also creates the conditions for greater legitimacy for our Union.
In recent years the EU has fared better than for many a day. Things are also going better for the EU than for the United States, for example. We know that the internal market and euro cooperation have created entirely new conditions for a growing Europe. There is still much to be done, as many have said.
Let me give a specific example. It is possibly a little jingoistic, but nevertheless: in my home country the Swedish Government has pursued a growth policy which has created almost 100 000 new jobs, partly through targeted measures to cut taxes and employers' contributions. One proposal specifically concerned reducing employers' contributions for service undertakings in a number of sectors which are not competitive on the international market. It was hoped to create 17 000 new jobs in this way. The Commission has now effectively put a stop to this by demanding that the proposal be restricted, which makes it so blunted that the Swedish Government will presumably be forced to withdraw it in its entirety.
I find it difficult to understand the Commission's action for two reasons. In the shadow of an impending global recession many governments are obviously responding with different kinds of incentive packages to safeguard employment and purchasing power. The proposal was intended to give a badly needed boost to the extremely undeveloped Swedish services sector, which had been hoped to produce good stabilising effects for our economy as a whole. I think that this is highly inconsistent with the general spirit of the Lisbon Strategy. If we are to become this competitive economy, the world's most competitive by 2010, should we also dare to try new ways? I want to ask you directly, Commissioners, why you are preventing new jobs being created in this way?
(PL) Mr President, during the communist period, people in Poland used to say there were three ontological categories: being, non-being and planning. And we today, just like the communist planners, continue to say we must do this or that, or we must achieve such and such, without getting any nearer our targets. And so we get stuck in the apparent contradiction between the concern of the developed countries to defend their centres of excellence - meaning, in practice, their jobs - and cohesion policy treated as an exercise in charity.
Yet the economic development of the Asian tigers - China, for example - shows that results are achieved by another method: through investment in modern technologies in countries with low production costs. Unless we resolve the contradiction in the EU's approach, we shall continue mouthing phrases about strategy, chanting 'forward!' at the top our voices while standing motionless on the stage.
(NL) Madam President, it is good that we are making an active contribution today to the spring summit and are dotting the i's and crossing the t's. It is right to have talked about it this morning and made our expectations known to the Member States. I would stress that our Strategy is implemented at a decentralised level, in businesses, in municipalities, in the regions. More than 66% of all government spending goes on local and regional projects and as EPP coordinator for regional policy I know that in using the European instruments we have given things a sizeable boost since 2007 by re-prioritising in the structural funds and in regional policy. We have moved from physical infrastructure to knowledge-based infrastructure, to training and innovation. We are talking here of the biggest European Union budget ever, more than 450 billion by 2013. Happily our resolution makes this fact clear. And the Committee of the Regions does the same in a report brought out at the same time.
May I touch on another point we talked about this morning in connection with the new Treaty? Along with social and economic cohesion this reaffirms territorial cohesion as a third objective. That will mean top priority for clustering, the concentration of firms in the principal regions. But at the same time we must ensure that know-how is not exploited in a limited part of Europe only, but that it also transfers to other regions in the Member States, which must not get left behind. So I see the regional agenda and the Lisbon Strategy as an investment in knowledge and competitiveness, entrepreneurship and SMEs, as a significant answer. There are many programmes ongoing which we can use to show our voters, our people and businesses that this is not just a European agenda but an agenda of decentralised partners too.
(PT) Mr President-in-Office, Commissioners, ladies and gentlemen, the so-called subprime crisis has brought many of the arguments repeated by the most liberal politicians crashing down. In the end the markets do not regulate themselves, losses do not only affect people who consciously and deliberately take part in sophisticated high-risk gambles, and Europe's good behaviour does not guarantee immunity from external upheavals. This is only one of the many examples recommending, as the Socialist Group has been arguing, that Europe should define strategies and policy instruments which are consistent with its goals and with the role it wishes to play in the difficult context of the globalised economy.
In 2000 we defined a core objective through the Lisbon Strategy, which has meanwhile been revised. That objective is still valid, but insufficiently attained. The aim was that in two years from now, in 2010, Europe should be the most competitive area in the world, based on a knowledge economy that would create greater social cohesion and more and better jobs. Now the challenges are more urgent and some conclusions are clear: firstly, convergence between the major economic policy guidelines and the Lisbon Strategy will have to be total; secondly, a balance must be struck between the stability of policy guidelines and the capacity to respond to rapid changes in circumstances, particularly in terms of climate, power, financial market development, external trade policy or the role of exchange rates; thirdly, the goals of social and spatial convergence are now one of the Strategy's greatest failures.
Finally and in summary, ensuring external competitiveness and reconciling it with internal cohesion requires more effective intervention mechanisms. Effective economic policy coordination in favour of growth and jobs is only one of these. Social, educational, investment, research, science and technology policies will have to be reappraised in the light of the new realities. This was the spirit of the Socialist Group's contributions, which I hope the Commission and the Council will welcome. First and foremost, we need and people expect the promises of progress to materialise. Only in this way will their hope and confidence in Europe's future make sense and be sustained.
(FI) Mr President, eight years after the target was set we can say with certainty that the European Union is not going to achieve it. The competitiveness goal has been more propaganda than concrete action. With Europe's ageing population it will in practice be a huge challenge to achieve the targets under the Lisbon Strategy, especially as the competitor countries and regions are forging ahead.
We might also legitimately ask if the most competitive economy was a realistic target, even such as it was originally, or one which we in Europe should aspire to at any cost, completely ignoring all other values. Here I would just like to point out that in Europe there are 18 million unemployed and the unemployment rate amongst youth in some areas is as high as 25%. Unfortunately, I have not been aware of any great concern about this on the part of EU leaders, or that they have been particularly interested. It is nevertheless very important to take care of these young people and the unemployed.
(PL) Mr President, is the Lisbon Strategy some kind of rabbit hunt? Do we want to chase the rabbit or actually catch it? It seems to me that the basic task is to create some confidence in the European institutions that are proposing the Lisbon Strategy. To that end, it is absolutely necessary that the fruits of economic growth be shared more equitably than in the past.
It would be a bad thing indeed if the Lisbon Strategy came to be associated with ever greater social and economic contrasts. I agree with previous speakers that, if that happens, the strategy will be rejected in practice not by governments but by the citizens of the European Union.
Mr President, the debate today shows how sensitive this matter is to the European Parliament. The topic of the day is the raison d'être for us. It is about the wellbeing of Europeans in the future.
We have our different opinions about the tool bag - how we reach the Lisbon goals - but I think everyone in this House wants to reach the goals. Even though I agree with Ms Jäätteenmäki that, unfortunately, we have not seen a lot of progress.
I think we have to speak about two different levels of action. First, at European level, we have only one key thing we should do in order to increase competitiveness and that is the single market. The European internal market is the biggest driver of competitiveness in a global context. We also have a lot of red tape and we need to work with our SMEs - these are very much the key to European success.
Of course, then we need to concentrate on things at national level, at Member State level, and there we need much more action than we have seen lately, especially regarding the structural reforms to the labour market. We heard today the Prime Minister of Sweden, who spoke about the importance of structural reforms to the labour market, also in terms of coping with demographic changes. I think it is self-evident that Member States have not done their duty in this respect.
Also, I think that, on fiscal policy and macroeconomics, we have to end the era of budget deficits. We really need to work on our macroeconomics. This cannot be done by the Union, even though we have a single currency. It must be done by the Member State politicians.
Finally, I would like to agree with Ms Starkevičiūtė, whose report is, I think, wonderful. Financial services are one of the cornerstones of the internal market. Financial services need much more attention, including at European level.
(FR) Mr President, I think that this year our debate is really quite important because we are reviewing the Lisbon cycle.
I finally understand the Commission's approach of saying that everything is fine and we do not need to make any changes because the European economy is fundamentally sound. You say this because compared with the situation of the American economy, yes, our economy is fundamentally much sounder. Yet I would add that it is bound to be relatively difficult to negotiate a redefinition of the Guidelines among twenty-seven countries.
This is not all there is to it, however. The situation of the American economy is going to have an impact on the economies of all the EU Member States and the economy of the euro zone in particular, perhaps. Also, we are going to have to take account of the legitimate new strategic targets for the environment and energy which the Heads of State and Government adopted last March. Everyone is looking at the turbulence, to put it mildly, on the financial markets and assessing its impact on those markets and its repercussions on the real economy.
We are therefore calling for these three elements to be officially included in the review of the Guidelines. Mr Turk, when we saw you in Ljubljana last November, you said to us, 'Tell us what the European Parliament wants'. Well, we are telling you now, we want the Guidelines to take greater account of coordinating economic policies, climate change and the supervision of the financial markets. If efforts could still be made to do this we would welcome it as progress in improving our ability to coordinate economic policies and therefore to apply the Guidelines.
But this is not all, Commissioner! We also want greater consistency between the Guidelines and all the other tools at the Commission's disposal for ensuring that this strategy, which we are defining together, can be implemented using the instruments available to the European Union in this field.
(SV) Mr President, Commissioner Verheugen, ladies and gentlemen, the Lisbon Strategy is now coming out of a slow initial stage and is beginning to create optimism and will, which is exactly what we need. The authors successfully focused on what is important and were not affected by Parliament's problem of dragging in everything.
There are different ways to meet the challenges of globalisation. Some put their heads in the sand like ostriches and think that everything will be alright. Others are wiser and, like the authors of the report, see opportunities and improve their own capacity.
The most immediate and important thing now is at least to ensure that the Member States comply with their own obligations. This means monitoring the internal market, ensuring that the Member States implement and comply with decisions that have been taken, ensuring that the rules are well-founded, not too complicated and not too expensive for small and medium-sized enterprises. We should also stick to important themes, such as simplification, benchmarking, comparison and competition.
This will also call for greater cooperation between authorities at local and regional level. It is good for citizens, it is good for businesses, and it contributes to integration. It calls for systematic monitoring of free movement so that we can make the services market flourish.
Measuring results is a step forward. The EU gains its legitimacy from delivering, not least quality of life for citizens. It calls for a stimulating entrepreneurial climate, which the Lisbon Strategy can help provide if it is implemented very deliberately. The Commission must put pressure on the Member States.
Lastly, I am convinced that the Commission will bring a reasonable solution to the Swedish problem relating to employers' contributions.
(ES) Mr President, ladies and gentlemen, the reform of the Growth and Stability Pact and the relaunch of the Lisbon Strategy, identifying growth and sustainable employment as European priorities, have been bearing fruit since the spring Council of 2005.
Europe has been implementing a common agenda and, as Mr Almunia has said, its first three-year cycle has seen an increase in growth, the generation of employment, improvements in public finances and an increase in the European economy's potential for growth.
Although results vary across the different Member States, the general tone is positive. I was genuinely surprised to hear one fellow MEP saying that it was impossible to square the circle, that it was impossible to grow, create employment, increase social protection and save. There are examples of these things happening in the European Union and the one with which I am most familiar is of course that of Spain.
The European Commission has stated that Spain has made good progress in implementing its national reform programme, has reached a level of employment 66% higher than the European average three years ahead of schedule, increased investment in research and development (R&D) and has recorded surpluses in all budget years. It is a prime example of the success of the Lisbon Strategy, which has strengthened Spain's economy and been the motor of unprecedented convergence to the extent that it stands at 105%, ahead of the Community average.
On that ground we must today maintain the same strategic challenges based on accelerating globalisation and the ageing population. In order to achieve this it will be necessary to highlight the social dimension.
A Europe which is a knowledge society needs to build a freedom of knowledge, to make a reality of digital inclusion and foster the social dimension by improving people's basic skills, providing SMEs with opportunities and establishing a model for flexicurity with social standards.
It will be necessary to address issues which have surfaced recently, such as the subprime crisis and fuel and food prices, but when we do so we must bear in mind that the our circumstances are sounder, that next year we will celebrate the tenth anniversary of the euro and that we must strengthen international economic cooperation.
(FR) Mr President, we all know, and have to admit and accept, that the Lisbon Strategy has not allowed us to make the progress we had hoped. This is why we are having to talk again today about revising the Lisbon Strategy.
Growth in the euro zone slowed down dramatically in the last quarter of 2007, and it is this lack of growth that lies at the root of Europe's problems. So if the next cycle of the Lisbon Strategy is to succeed, we need to go further than merely diagnosing Europe's problems, we need to start treating them by applying a process of clear governance. The next cycle of the Strategy must not be just another bureaucratic exercise.
It is important, as happened last week, for there to be more involvement between the national parliaments and the European Parliament on this Strategy. Since the Member States agreed together on what they each needed to do to reform their economies, they should also undertake to report back on how their reforms are being implemented.
Up to now most of our fellow citizens have had no idea what the Lisbon Strategy is all about. The EU must therefore avoid shooting itself in the foot at a time when it is facing many challenges: a population that will be declining from 2020, economic pressure, a hike in energy prices, climate change and social imbalances.
We therefore need flagship measures to create a genuine dynamic and promote the development and growth of millions of SMEs for new jobs.
In the environmental field measures to bring about rapid improvements in the energy efficiency of our buildings must be given sizeable budgets, thus encouraging innovation and therefore new jobs.
Bear in mind what Churchill said, which should be our watchword for the next cycle of the Strategy: 'However beautiful the strategy, you should occasionally look at the results'. It is by proving that it can be effective that the European Union will grow closer to its citizens. This is the whole point of a Europe that protects its people and its interests.
(IT) Mr President, Commissioner, ladies and gentlemen, I should like to highlight some key points of the position of the European Parliament, and in particular of the Socialist Group, as regards the broad guidelines for the completion of the Lisbon cycle for growth and employment.
One of these is the need to connect the process of budget consolidation, characteristic of the convergence programmes within the Stability Pact, with the quality of public spending. Member States' public spending needs to be re-oriented and coordinated towards the priorities of the strategy in order to guarantee macroeconomic stability, sustainable growth and the achievement of full employment.
Any re-orientation of public spending, targeted in a coordinated way among the Member States on common investment objectives, through public-private partnership initiatives as well, has to be linked to research and development, education and training, infrastructure, transport and energy, and it is that which can be the prime mover of a strategy of growth and competitiveness which makes the European economy strong and able to withstand financial turbulence and the fallout from the financialisation of the economy.
Public spending geared towards these priorities makes it possible to step up competitiveness and productivity. Particular attention needs to be paid to the link between budget policies and productivity growth and wage policy. Here, the Socialist Group is of the view that a strong link needs to be forged between productivity growth and a fair redistribution of the profits to which it leads, with a view to ensuring social cohesion.
A key point for social cohesion is the introduction of a national minimum wage. In this sense, I am convinced that the European Parliament, in tomorrow's vote, will give a strong and decisive signal by calling on Member States to commit themselves to concrete and timely implementation.
Mr President, the financial crisis and the tightening of money markets has spilled over into the real economy, and presents a serious problem that needs considered action. The Financial Stability Forum has stated that we are likely to face a prolonged adjustment that could present difficulties.
Euro area growth will see a marked slow-down in 2008. The President of the Euro Group, Mr Jean-Claude Juncker, has forecast growth to be between 1.6% and 1.8% this year, which is a drop of a full percentage point over last year. The protracted and sustained rise of global commodities presents further difficulties for the European economy, with the price of oil, steel, minerals and basic agricultural products all rising to unprecedented levels, adding to inflationary pressure.
The euro has strengthened at a time of a weakening dollar, which is impacting further on global imbalances and European competitiveness, and all these factors are creating a very difficult monetary and fiscal policy environment. But, lest we become depressed, let us examine how far we have come. Sixty million Europeans died in the first half of the last century. The Berlin Wall fell in 1990 and we are still in the embryonic stages of integration.
Despite that, if we look at the success of the euro, and in general the success of the European Central Bank and its inflation targets and low interest rates, we can see that despite all these difficulties we can overcome, and we can achieve the objectives we set ourselves. I would therefore ask the Commission to please plough ahead with its 10-point plan and to make competitiveness its byword. Up to 12 million jobs have been created since the introduction of the euro. Please promote entrepreneurship. Make creating a job the most profitable thing a citizen of the European Union can do. This will deliver people out of poverty and out of misery.
(PL) Mr President, our debate is taking place against the background of a deepening crisis on the financial markets, a slowdown in growth, and rising inflation. It is therefore all the more important to press ahead with the structural reforms set out in the Lisbon Strategy. To meet the challenges of globalisation we must build a knowledge-based economy and invest in education and the creation of human capital. We must also modernise the labour market, generalise the flexicurity model and increase the professional activity of European societies. In a nutshell, Commissioner, Europe's future will be decided by knowledge and work. Those are also the best ways to combat poverty and exclusion.
It is good that these two factors are reflected in the Commission's documents. In acting to promote development, knowledge and employment, the European Commission can count on Parliament's support. Liberating the potential of European entrepreneurs will be of great importance for economic growth and employment. This applies particularly to small and medium-sized enterprises, which generate over two thirds of the Union's GNP. I impatiently await the Commission's adoption of the Small Enterprises Charter and of measures to reduce administrative burdens by 25% by 2012.
Mr President, the weakness of the documents presented is that they fail to analyse the reasons for the slow and uneven implementation of the Lisbon Strategy in various domains. We do not know why expenditure on research and development is growing so slowly. We do not know why labour markets still discriminate against outsiders. We do not know why continuous education is not developing as intended. Nor do we know why the opening up of the services and network sectors is meeting with resistance. The Commission documents provide no answers to these and many other questions.
Commissioner, let us not hide our heads in the sand! The best measures will be ineffectual unless they are based on a correct diagnosis. I urge the Commission to provide a solid explanation for the delays in implementing the Lisbon Strategy.
Mr President, there are 59 paragraphs in this resolution and therefore many messages. I particularly draw attention to paragraphs 20 and 21 about the importance of small businesses, paragraphs 29 and 30 about competitiveness and the importance of the single market, and paragraphs 42 and 43 about the need to drive labour market reform. In this context, I would particularly highlight the importance of flexibility, not just for employers but also for employees, a concept that the Left consistently fails to understand, hence some of their typically outdated comments today.
But I would invite the Commission and the Council to stand back from the detail of this document and look it as a whole. In particular, I invite them to compare it to other resolutions that Parliament has approved in the past, prior to earlier Spring Councils. Then, hopefully, one single message may emerge, namely this: that in many respects, though sadly not all, this resolution is so much more robust than any of its predecessors. It confirms the way in which Parliament wishes the Lisbon Strategy to be pursued; indeed it strongly reinforces it. As a resolution, this one is, literally, very resolute.
I therefore urge the Commission and the Council to be equally resolute in their response and to put timidity aside, so that the next time Parliament produces a resolution on this subject, instead of MEPs saying with even greater vigour what still needs to be done, we could be in a position to congratulate all stakeholders on the real and measurable progress that will have been delivered. That is the challenge and that is the central message we are going to give you in our vote tomorrow.
(RO) Mr. President, dear Commissioners, the European Union is not only a common market based on competition; we have to build a social Europe together.
It is essential to improve the quality of life in Europe, in the context of globalization, demographic changes and environmental challenges. By creating new highly qualified and well-paid jobs and through sustainable economic growth, the Lisbon Strategy is also an instrument for building a new social Europe.
Social Europe should guarantee universal access to health care and social security services, access to quality public services and improve social cohesion by the efficient use of structural and cohesion funds. Also, regional development should remain one of the priorities for the period of 2008-2010.
It has been proved that information technology and communications increase labour productivity. Today, we use computer systems and electronic communication networks in transport, financial services, public services, education and health care.
The 2004 the European Union's statistics regarding the innovation capacity showed that, in Bulgaria, Romania and Slovakia, companies with more than 10 employees had more than 36% of the income realized from selling innovative products and services; nevertheless, now we have to invest more in the economy based on knowledge, to increase investments in research and innovation and, especially, in applied research. This should become a priority for all the Member States. In fact, the investments in research and innovation achieved in technological parks or universities should also be encouraged by fiscal measures bringing about the increase of private investments in research.
We need to invest more in education, to promote tertiary education and life-long training. The Lisbon Strategy builds a Europe based on social justice and decent work. The economic security of all the European citizens, social inclusion, the establishment of child care services, gender equality and the establishment of a social market economy will make the Union become an economic and social model in the global context.
(DE) Mr President, money simply is a part of the development of Europe. Let me, therefore, come back to the financial situation, to the financial markets and the examples of turbulence we have known so far.
We all know about the situation of many banks in Europe - not to mention US banks - and how much the European Central Bank had to inject in order to keep the financial markets functioning. That is why any adjustment of the basic approach until 2010 naturally also involves the necessary increased cooperation with all global market players in order to give our European financial economy more protection against further attacks from the outside, together with better rules on rating and adjusted supervision and great transparency, and restoring the banks' trust among themselves and the trust of the investors.
There is a reason why we need more intensive dialogue with other global market players, especially the USA. Over the last seven years, the US economy has grown in value by 4.2 billion, while total credits, however, have grown by 21.3 billion. That means a debt level that is 350% too high in relation to GDP. Unfortunately, the US intends to continue with the monetary policy that has led to that huge over-indebtedness. The US is aggressively lowering its base rates, which means money is being pumped into the financial institutions. That results in growing currency devaluation, together with a fall in household purchasing power and a stagnation that is difficult to control and may have a considerable impact on Europe. These monetary policy methods are largely to blame for the latest crisis.
Europe and all global market players must fight the next wave of crises promptly and together, to ensure we are not overtaken by an absolute tsunami and that many of the endeavours to achieve the Lisbon objectives are not in vain.
(EL) Mr President, I think that we should recognise three positive elements in the course of the reforms initiated by the Lisbon cycle to date:
the first positive element is that even the most wary of governments have gradually begun to comply with the philosophy behind the reforms and have started to produce the first hesitant results;
the second - and for this we should give the Commission credit - is that the new strategy is more focused. The Christmas tree approach, where everything was fitted inside a reform framework, has now been abandoned;
the third positive element is that major flagship European programmes like Galileo and the EIT are at the heart of the new strategy. On this point, let me take advantage of the Slovenian Minister's presence to ask him to request that his colleagues close the Galileo file quickly so that we can begin to put to good use the very significant amounts earmarked for this programme.
In addition, however, we must level-headedly examine two negative elements. These shortcomings are as follows:
firstly, citizens are unfortunately not monitoring, pushing, or aware in the spirit of Lisbon. The problem is that citizens see Lisbon as being concerned with organisations rather than individuals; we need to persuade them that it actually concerns them;
the second shortcoming is the monitoring mechanisms. How can we check whether the Member States are doing what they promise to do within the cycle of reforms? I fear that the problem here is that this monitoring has degenerated into a process of exchanging letters between officials in Brussels and in the capitals of the Member States, without there being any political input.
I think that even if we authorise the reforms we need to make policy once again the focus of the monitoring procedure. This voluminous bureaucratic correspondence must stop.
(HU) Thank you, Mr President. First I have two brief comments to make on the Lisbon process. One: we have to work more, nearly as much as the Americans. The other thing is: the Lisbon process will only be of any use if there are sanctions attached to it, as there are in the case of excessive deficit.
Two: the directives. From the point of view of the new Member States, I would like us to view things not only in terms of neoliberal indicators, but with a little more distance. After all, what is the use of having a 0% deficit or inflation, for example, if quality indicators are deteriorating? Depression is on the increase, while the opposite is happening in the case of entrepreneurship and in numbers of new families being founded. So it goes on. This, unfortunately, is much more serious.
If we take the reform of the major distributive systems, for example, it is vital that we cut back if necessary. Even more important, however, is the question of what will happen to health promotion, or whether education will dovetail with employment, in other words whether the market will be able to use people straight away, and whether there will be more emphasis on and opportunities for vocational training? In other words, in this context too we need to include a set of quality criteria, and not just take a knife and start hacking away.
The third thing concerns statistics. I would very much like things to be measured in terms of GNI too, not only in terms of GDP. Money is flooding out of the new Member States in the form of dividends, but their GDP is growing, so they say. We should really be looking at what remains inside the country.
The Stability and Growth Pact: what sort of things are we providing rebates for? After all, in an emerging economy it is not clear that having R&D of 5 or 6%, or more than 3%, is all that important, given that catching up with Europe is the main thing in their case; we should be rewarding them for creating jobs and facilitating cohesion.
Something else I think is lacking in this report is measuring the black economy. In my country it is around 30%. We need to given some attention to this too. Last, and most important, we need equal implementation of the four freedoms, not 'cherry picking', opening up to capital in one instance, while not opening up anything for the new Member States in terms of services. Thank you very much.
(FR) Mr President, ladies and gentlemen, this resolution on relaunching the Lisbon Strategy is very much in line with the report which Parliament adopted last October, on my proposal, on the future strategy for the Single Market.
I should like first of all to thank Marianne Thyssen and Klaus-Heiner Lehne, along with all their colleagues in the Coordination Group, for having drafted a resolution which is both well balanced and in step with the political, economic and social reality in the EU.
I should like to draw particular attention to the proposals concerning the importance of social rights and reconciling economic competitiveness with the social model: what I would say is that we must, of course, go much further here and adopt the provisions on services of general interest.
I would also underline what the report says about intellectual property. This is a major weapon for the EU and for SMEs. The international dimension which the resolution introduces is something new, and very necessary. The Single Market is what puts Europe's 500 million citizens in a position of strength in a globalised world.
Lastly, I would just like to say a few words on the question of method. I am not sure that the open method of coordination, which is the method currently used, is the most effective. I personally think that in a number of areas of the Lisbon Strategy we need to move on to genuinely common policies, Community policies, if we want to be successful in the future.
(PL) Mr President, what has been done so far to reduce the corporate tax burden? Instead of reducing taxes, money is spent on all sorts of training programmes with dubious results.
Today there are new problems on the horizon for European integration, new issues to be resolved, such as protection of the environment, climate change and renewable energy sources. Balanced growth and employment must be understood in a wider sense, not just in strictly economic terms but with regard to the social, cultural and environmental aspects. Since we spend more than a third of our lives at work, we must attend, apart from pay levels, to such issues as comfort, safety, solidarity and the dignity of the individual.
My next point concerns the implications of the liberalisation of the energy market. The continuing trend towards higher energy prices, combined with the mounting threats to the climate, highlights the need to promote energy efficiency in the widest sense. Renewable energy sources, clean coal technologies, nuclear power, balanced sources of supply and the development of European infrastructure are the basic issues we shall have to confront in the coming years.
Having achieved a common market in goods, we must concentrate on improving the operation of the services market. We must achieve speedy integration through consistent joint implementation and execution of the regulations adopted and the removal of all barriers to the introduction of services onto the market.
Finally, I hope the spring meeting of the European Council will adopt new guidelines for the next three years that take account of the views and opinions expressed in today's debate. Progress in removing directives that do not serve the development of EU Member States is a basic issue.
(DE) Mr President, slogans are good for the political debate, but we must not stop at slogans. The Commission's communication on the integrated guidelines for growth and jobs, the joint motion for a resolution tabled by the five Groups on the 2008 European spring summit and the Starkevičiūtreport each sing a hymn of praise to the fifth freedom, the freedom of knowledge, which is to supplement and stand on a par with the four freedoms familiar from the past - free movement of goods, services, persons and capital. That calls to mind a quote from the classics: the message well I hear, my faith alone is weak. We have been hearing the slogan of a knowledge-based society for years. We are taking it up again now. When it comes to concrete measures, however, the messages we hear are very different.
In the past few years we have often looked into the question of whether and to what extent the European Union should have more competences in regard to the question of knowledge. It was repeatedly argued that knowledge is not an area for which the Member States should hand over responsibility, it is their own holy precinct. We have heard the same again and again in regard to the budget. Whenever we deliberate and decide on budget questions, whether long or short-term, we are told that we must save and that the most sensible areas in which to begin saving come under the headings of education, training and knowledge.
A moment ago Mr Verheugen addressed the regrettable figures for research and development. I remember the constant attempts to cut back, especially on exchange programmes that are important to knowledge. I think, therefore, that this is the wrong approach.
We need new instruments and we need new financial resources. Let me put forward a very concrete proposal: 10% of all young people between the ages of 15 and 25 should spend six months studying in another European country. That would create more knowledge and more flexibility and make learning more fun.
(PL) Mr President, Minister, Commissioner, I am convinced that climate change is the factor with the greatest influence on achievement of the Lisbon Strategy at the present time. And I fully agree with you, Commissioner, that the European Union's present strategy on the matter consists in exporting pollution and emissions and importing unemployment.
We must take the lead on this problem, for which we bear a great deal of responsibility. We must also convince others, so that we are not alone. We must make the struggle against climate change into a source of development and competitiveness. It can be done, but it will require a larger allocation of financial resources, especially to technology. That means revising the budget. You, Commissioner, are the best person to say this to: we must revise the budget, starting from 2009!
(PL) Mr President, I want to make a number of points. First, the efficient education and training of young people should be an EU priority. Only mobile, flexible and professionally trained individuals, especially in technical disciplines, will ensure that the Union makes continuous economic and technological progress.
Second, funding for scientific and technical research and development must be dependent on concrete results. Those results must be paid for by industry, with financial support from national budgets.
Third, the Union must develop a model of the information society and create the best conditions for promoting the establishment and development of innovative undertakings and the achievement of an economy open to new technologies and technical progress.
Fourth, people working in Europe must increase their efficiency and productivity.
Fifth, and in parallel with this, we must combat social exclusion by ensuring access to employment and education and countering discrimination on the labour market, and by taking both preventive and curative action against drug addiction.
(ES) Mr President, I wish to express my bewilderment at the fact that the ten objectives set out by the Commission for the new phase do not reflect the recommendation made by the European Parliament last year regarding better integration of the transport sector, logistics and trans-European networks into the Lisbon Strategy.
As I cannot believe that the Commission is unaware of the importance of these aspects of competitiveness - indeed, in the framework of globalisation, logistics represent a greater cost for industry than does labour, to say nothing of the additional challenge posed by climate change - I trust that this time the Commission will take full note of paragraphs 27 and 16, on Galileo and innovation, so that we are able both to make full use of the beneficial synergy created by the Lisbon process between the Commission and the Member States and to make progress in European plans for sustainable transport, logistics and trans-European networks, especially in the cross-border sections which are always so overlooked.
As far as the Council is concerned, I would also urge the Presidency to take note of paragraph 27, which urges the Member States to incorporate the basic aspects of transport and logistics into their national plans with appropriate, i.e. heavy, emphasis on the development of trans-European networks.
(PT) In his speech Mr Almunia said that in the last three years growth has increased and that the functioning of the market, social reforms, public finances and the environmental component have improved. I agree that this is true. I acknowledge that this improvement is due essentially to better dialogue and better Member State participation, as we recognised last week in the joint meeting between the European Parliament and Member State Parliaments.
The question I would like to ask, Commissioner, is the following: could we not increase the speed of growth if we involved and encouraged the regions to participate, since they are the parties that often use the funds, and this is also related to the Lisbon Strategy's effectiveness? At state level 'Mr Lisbon' was positive and stimulating. Although responsibility lies with the Member States, could the creation of 'Mr Lisbon' not be stimulated at regional level?
President-in-Office. - (SL) Mr President, Commissioners Almunia and Verheugen, ladies and gentlemen, thank you for this debate. The Lisbon Strategy is a strategy for reform and modernisation; it needs cooperation, support and ideas from everyone working to the common end and I am truly grateful for your well-founded remarks.
Firstly, as a general comment, the effectiveness of the Lisbon Strategy has been debated. Some MEPs, like Mr Andersson, thought it was effective, while others - and there were a fair number of them - thought it was not. This points to a spectrum of political views within the European Union. Mrs Starkevičiūtasked about the Lisbon Strategy priorities and whether they had been given sufficient exposure. The answer actually came from Mr Harbour, who said that the Community Lisbon Programme was an excellent set of priorities.
Many questions pertained to the integrated guidelines and whether they solved current issues. As I have said, we were also wondering about that and we came to the conclusion that we must continue in the same direction and preserve the continuity and most of all the tempo of implementation of the Lisbon Strategy. I was pleased that some parliamentary groups and Members of Parliament thought likewise. Mr Leinen, Mr Harbour and Mrs Herczog stressed that what was needed was implementation and not ideas, especially at a time when optimism for the European Strategy was waning.
Other good procedural ideas have been pointed out, for example the exchange of best practices, the territorial dimension, and extension of the Lisbon Strategy beyond the framework of the Community and the Member States, possibly to lower levels. The Lisbon Strategy is also extending globally.
As regards research and development, you agreed that this is precisely where Europe's future lies. I liked Mrs Herczog's suggestion that hearts and minds are needed just as much as numbers. I understand your support for the fifth freedom and the European patent relating to it. We take the warning about European talent seriously. It is necessary to secure good conditions for talented people in Europe. 700 000 of the best European research engineers are abroad. We must endeavour to attract them back, because 7 out of 10 who go to the USA remain there. Studies abroad should be encouraged.
As far as the business environment is concerned, some of you advocated the internal market without protectionism, that is to say that an efficient market is what gives Europe a competitive advantage. I like the ideas on enterprise culture, namely the promotion of enterprise, that to establish a new company or create a new job is the best thing one can do. The fact is that we must improve many things in this area, primarily for the development of small and medium companies and their access to finances and research infrastructure. Mrs Kauppi and Mrs Starkevičiūtgave a report on this topic.
Employment and the whole of the social dimension were main topics of a number of discussions. I do not agree that the Lisbon Strategy is neoliberal; on the contrary, Europe's care of man and the environment forms two of the four major pillars of the Lisbon Strategy.
There was some discussion on 'flexicurity', initiated by Mr Goebbels and Mrs Vălean. The fact is that, as somebody remarked, if we do not introduce it, employers will resort to other forms of employment that are very flexible, but considerably less acceptable to the employee. The economic environment is not set up to promote security as well, but the flexible security system does provide it.
The proposals for new indicators are interesting and relate to the OECD quality-of-life indicators. There must also be a debate in the future on ways of assessing the Lisbon Strategy.
Much was said about the environment. I think we are aware that, as someone said, it must become a 'win-win' situation for Europe. The problem is how to get the rest of the world to join us in our efforts to convert to a low-carbon economy, although we can certainly contribute by our example.
We have an excellent interlocutor in the field of financial markets and fiscal policies. I apologise that I did not notice you and greet you at the beginning. To sum up, we are leaving enriched by some important information. I would like to thank Mrs Starkevičiūtfor the report and Mr Lehne and Mrs Harms for the draft resolution. We have already studied it. We will carefully review the final version as well.
The opinions expressed in this Parliament are varied, but it seems to me that they are pointing in the same direction as the Lisbon documents, that is to say the overall package. I am convinced that we are on the right path and will successfully launch a new phase to meet today's challenges, and that the message of the new phase will not just be that of the lowest common denominator on which we are capable of agreeing.
Vice-President of the Commission. - (DE) Mr President, let me make a few more, very brief points. Our strategy for growth and jobs, also known as the Lisbon agenda, is in fact nothing other than an attempt to compensate in the most intelligent way possible for the fact that we do not have a common economic policy in the European Union and - we are currently in the process of ratifying a new Treaty - will not have a common economic policy on the basis of the new Treaty either. What Mr Toubon called for was, therefore, well intended, but not very realistic at the present time. We have no option but to proceed on the basis of partnership, in order to persuade the 27 to act jointly with the Community institutions and do what is necessary to achieve our common objectives at Member State level and at European level.
Is one of our aims really to become, let us say, the most dynamic, competitive and best region in the world by the year 2010? Way back in 2004 the Council, Parliament and the Commission said that this Lisbon objective laid down in the year 2000 would not be achieved. The fact of not achieving it is nothing new. We have known that since 2004. That is why we presented an entirely revised strategy in 2005, which no longer mentions that date. That means we should not measure the growth and jobs policy we have today by the objectives that were set out in the year 2000 and that we know cannot be achieved. I am giving you my personal view on the subject. I do not think the point is whether we do better than someone else at some time. What I think is important is that we should be in as good enough a position as soon as possible to achieve the social objectives we all want to achieve in Europe. They are: a high standard of living for all our citizens, a high level of social security for all our citizens, a high environmental standard for Europe as a whole and awareness of our global responsibility. Those are our major social objectives. If we want to achieve them, we will need a strong and stable economic basis, which is precisely what this strategy is aimed at.
I think Mr Rosati was right to ask about the deficits. If he looks carefully at the country reports and at our recommendations, he will see where we have found deficits and that we have found them precisely in the areas he mentioned. I will answer him. Why does lifelong learning not exist in Europe as it should? Why do we not have as much modern infrastructure throughout Europe as we should have? Why have we not given the priority to research and development, education and training we really should have? The answer is simply because in many Member States and at Community level too - as you all know - the financial priorities still lie elsewhere. If we jointly decide to try to change those priorities, that would be a good thing. It assumes, however - and I am not just saying that because the Commission's macroeconomist and great politician of stability is seated beside me but because I am firmly convinced of it - that we have a stable and solid macroeconomic framework. Primarily that means, for instance, the consolidation of state finances. Without solid state finances in the individual Member States it will not be possible to set new investment priorities.
On the guidelines, I understand the needs here and the Commission will be happy to continue discussing them with Parliament. Let me just point out one thing. Those guidelines are not a political programme as such. They are not an action programme. The guidelines are, if you like, the intellectual basis for the national reform programmes and for the Community's Lisbon programme. I am speaking with complete conviction here. The guidelines, as formulated today, make it possible to do all those things that various speakers in Parliament today called for if they are implemented in practice in the national reform programmes and in the Community's Lisbon programme.
We are quite happy to take on the very concrete challenge issued by Mr Olle Schmidt to Mr Almunia and myself, namely to check a specific incident in Sweden. Let me just say one thing on the subject. The Commission fully endorses a policy under which tax incentives for enterprises and entrepreneurs are also used to create jobs. That is our policy. Indeed, we will very soon be making a proposal on reduced VAT rates for service-intensive undertakings. Joaquín Almunia and I do not know exactly what happened in Sweden, but we will look into it. It seems to me that this is more of a technical than a really basic political problem, but we will clear it up and ensure that the necessary dialogue takes place.
Member of the Commission. - (ES) Mr President, to be brief, if you are asking me to compare the economic situation today with that of three years ago when the renewed strategy under the Lisbon cycle began, I think we can put more than enough information on the table to say that we are in a better position today than we were three years ago. There are more jobs, greater productivity, fiscal positions are healthier, there are more sustainable social protection systems and many actions are under way.
If, however, you are asking me, as a Commissioner, to draw the conclusion that there is no longer any need to do anything, my reply is clearly that there is much which needs to be done, that many things must continue to be done and that, given the current economic situation with its financial pressures, the pace must be increased. I said as much at the beginning and I reiterate that point now.
I would not therefore like anyone to go away with the impression that the Commission's opinion and that of the Commissioners is that we are very satisfied and nothing more needs to be done. We must not confuse continued progress in the same direction with doing nothing more. Continuing to move forward in the same direction means that it is necessary to carry on doing things under the Lisbon Community programme, as referred to by some of you, and for which we are grateful, at the level of the Member States and regions, and in other bodies at a lower level than national governments, as Mr Fernandes said.
If, in conclusion to the many interesting speeches I have heard this evening, you were to ask me to identify three issues which are clearly matters of priority I would agree first with many of you who spoke about integration of financial services. This is a key topic for Europe and economic and monetary union, not only for the countries in the euro zone but also for those who wish to join it in the near future.
The second key issue is climate change. I shall not repeat what many of you have already said. The third issue is social inclusion, which is one of the integrated guidelines. We will not be able to tell citizens that it is necessary to address the challenges of globalisation, that it is necessary to be more competitive and that the operation of our markets must improve, if our policies do not respond to a greater degree of social inclusion which is also provided for by more competitive and more productive economies. If productivity does not increase, there will be no high-quality jobs and, if there are no high-quality jobs, if there are no career prospects, if there are no life-long learning systems, there will be no possibility of having competitive economies.
This is, shall we say, the link between the economic and social aspects embraced by the Lisbon Strategy from the outset, and this is more evident now than it was in 2005 or in 2000.
Finally, I agree with some of you - Mrs Berès and others - when you talked about the need for coordination of economic policies. As Mr Verheugen was saying, there is no capacity to carry out many of the reforms and many of the policies of the Lisbon Strategy at European level. What we must do is better coordinate the Member States' economic policies; Europe has tools for this, they are contained in the Lisbon Strategy, which is an exercise in economic policy coordination, and they are unquestionably contained in economic and monetary union.
I undertake to discuss that aspect with you in particular as from May when the Commission will present a report and guidance based on the analysis we are carrying out on the first ten years of economic and monetary union.
rapporteur. - (LT) I would like to talk about coordination. Numerous suggestions have been made regarding the course of action to achieve it. To my mind, if we were to implement them all, that would create an immense economic crisis within the European Union.
The right course of action is to decide on priority actions and objectives. We are not in a position to eliminate poverty and deprivation by 2010, as foreseen in the Lisbon Strategy. It would not be right to encourage aggregate demand all over the EU. If we encourage demand in the new Member States, we will have an economic crisis on our hands; our economies will become overheated.
It so happens that very often we fail to notice what our neighbours are doing. Researchers have already proved that the biggest problem within the EU is the failure to appreciate national differences and the attempt to excessively harmonise. In order to encourage individual achievement a favourable environment has to be created. I do agree with Mr Verheugen that the EU policy should be one of cooperation, not dictatorship.
I come from the former Soviet Union, where there used to be many set indicators, every one of which had to be achieved. However, the shops were empty. Indicators are not a goal in themselves. I also disagree with plans to base the EU social model on benefit distribution, otherwise our next discussion will be solely on migration. All the world would come to us to claim benefits. We are talking about the need to achieve a social environment in Europe that would enable Europeans to find employment, find their place in life and express themselves. To my mind, that is the ultimate purpose for Europe, as well as the essence of its social model and human life.
I have received two motions for resolution tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday, 20 February 2008.
(The sitting was suspended at 20.00 and resumed at 21.00)
Written statements (Rule 142)
in writing. - The aim of creating a dynamic and innovative society in Europe bringing growth and employment by 2010 will be successfully achieved only through an approach that genuinely takes into account the fight against poverty and the social dimension.
While refocusing the growth and jobs strategy on an improved performance-based approach, social inclusion and environmental standards should at no cost be left aside for achieving economic targets. The prospect of creating new jobs in an innovative-based economy should bring developments in the fields of education and training to improve the equal integration of the most vulnerable and disadvantaged categories of the population EU-wide. Investments on innovation, research, transport and energy efficiency should focus on bringing real benefits to the European consumers in a free and fair trade economic Union. As a matter of fact, economic growth is not an end in itself and, of course, economic figures are not to be confused with the welfare of European citizens.
The real aim of the Lisbon strategy should in the end still be the improvement of the quality of life for our citizens and future generations; therefore, a strong social dimension is required.
in writing. - (HU) We are gradually coming to the end of the ten-year period during which the European Union was supposed to have become the most competitive economic zone in the world, with a sound social safety net and exemplary environmental indicators.
One does not have to be very bold to predict that we will not be able to work miracles over the next two years. The task we set ourselves was too ambitious, and the results have been rather modest. If, however, we take also into account the fact that the European Union has undertaken an expansion of historic proportions, reunited Europe, created a common currency and drafted common legislation on numerous matters for 27 nations, then we should by no means be disappointed in what has been achieved.
In terms of our environmental commitments, Europe in many respects continues to set an example to the world in terms of green thinking and legislation. We know full well, however, that there are contradictions in this area too. Many laws are just a dead letter in some Member States, and permissible environmental levels in some cases are more permissive than in many non-EU countries. The Lisbon goals are therefore appropriate, but implementing them in the era of consolidation following the great boom of EU expansion will require a lot more effort than before.
in writing. - I welcome the efforts to fulfil the goals of the Lisbon Strategy, but I am not very convinced that fulfilling its plans is practically possible by the set deadline.
It is, therefore, highly important to emphasise the knowledge-driven society. Spending on science in the EU is less than in the US and today we are facing the fact that we cannot compete on the world market in the field of inventions or technology. The EU and its Member States have to put more effort and allocate more financial resources to developing and updating European education and science.
The Baltic Sea has become an internal sea of the European Union, showing stable, high economic growth. The Baltic Sea region has the potential to become one of the most competitive regions in the world.
The Baltic Sea strategy foresees sustainable development and growth, it foresees and maps all the areas which can be further developed, and therefore can in reality become maybe the only region actually fulfilling the Lisbon Strategy. Therefore I strongly urge the EU, and especially the Member States around the Baltic Sea, to use this strategy to its fullest. The Baltic Sea strategy has the potential to become a success story of Lisbon Strategy.
in writing. - (RO) The fundamental objectives of the Lisbon Strategy cannot be achieved without developing competitiveness, taking into consideration all the current global challenges (globalization, climate changes, fluctuations on the financial markets, international markets openness).
In order to increase competitiveness, the EU should accelerate its efforts to build a society based on knowledge and to continuously improve the administrative capacity. The development of stable communities and the coherence of industry and cross-industry policies cannot be achieved without good operation of the local and regional potential, by enhancing the competencies of local and regional authorities, and fully complying with the diversity and consolidation of inter-regional and cross-border relations and exchanges.
Romania has planned to follow the convergence process and to reduce the gaps existing at the moment of accession. Its human and material resources are an important source of competitiveness for all the Member States, which represents one of the main advantages that our country's accession has brought to the Union.
The growth potential of the Romanian economy, of the energy resources and the overall natural resources, its attractiveness and territorial accessibility are an advantage for the interdependence of the European economies and we rely on the solidary support of the older Member States so that, beyond any conjectural and temporary dissensions, the Romanian resources would be showed to be an advantage at their true potential, to the Union's benefit.
in writing. - (FI) The EU has many good intentions, one of the older ones being the Lisbon Strategy we are now debating and one of the more recent ones being the latest energy package.
The means employed to achieve these purposes are not in line with the targets. You could sum it up by saying that the Lisbon Strategy is not being implemented in the way planned and that the Member States are not actually committed enough to realise its objectives. In a way that is good: the Lisbon Strategy is designed to run counter to the construction of a socialist Europe.
Non-implementation might also go the way of energy targets: they will not be achieved by 2020. The markets are moving in another direction, and the EU does not go against market trends.
Given this situation, the Lisbon Strategy needs to be reconsidered: we should defy the power of the markets.